 

 

EXHIBIT 10.1

 

LEASE

 

between

 

GMR MELBOURNE, LLC, a Delaware limited liability company
as Landlord

 

AND

 

Marina Towers, LLC, a Florida limited liability company
as Tenant

 

Dated as of March __, 2016

 



 

 

 

LEASE

 

THIS LEASE (“Lease”) is dated as of March __, 2016, and is by and between GMR
MELBOURNE, LLC, a Delaware limited liability company (“Landlord”), and Marina
Towers, LLC , a Florida limited liability company (“Tenant”), on the other hand.

 

SECTION 1

 

1.1           Premises; Term. Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant, and Tenant leases from
Landlord, all of Landlord’s rights and interests in and to the following
(collectively, the “Premises”):

 

(a)         the real property or properties described in Exhibit A hereto (the
“Land”);

 

(b)         all buildings, structures, Fixtures (as hereinafter defined) and
other improvements of every kind now or hereafter located on the Land, including
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site to the extent Landlord has obtained any interest in the
same), parking areas and roadways appurtenant to such buildings and structures
and Capital Additions thereto (collectively, the “Leased Improvements”);

 

(c)         all easements, rights and appurtenances relating to the Land and the
Leased Improvements (collectively, the “Related Rights”);

 

(d)         all equipment, machinery, fixtures, and other items of real and/or
personal property, including all components thereof, now and hereafter located
in, on or used in connection with and permanently affixed to or incorporated
into the Leased Improvements, including all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air cooling and
air conditioning systems, apparatus, sprinkler systems, fire and theft
protection equipment; and built in oxygen and vacuum systems (if any), all of
which, to the greatest extent permitted by law, are hereby deemed to constitute
real estate, together with all replacements, modifications, alterations and
additions thereto (collectively, the “Fixtures”); and

 

(e)         the machinery, equipment, furniture and other personal property
described on Exhibit B attached hereto, together with any other items of
personal property conveyed to Landlord pursuant to the Purchase Contract,
together with all replacements, modifications, alterations and substitutes
therefor (whether or not constituting an upgrade) (collectively, “Landlord’s
Personal Property”).

 

SUBJECT, HOWEVER, to the easements, encumbrances, covenants, conditions and
restrictions and other matters that affect the Premises as of the date hereof or
the Commencement Date or that are created thereafter as permitted hereunder, to
have and to hold for (1) the Fixed Term (as defined below), and (2) the Extended
Terms provided for in Section 19.1, unless this Lease is earlier terminated as
hereinafter provided.

 



 

 

 

SECTION 2

 

2.1           Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (a) the terms
defined in this Section have the meanings assigned to them in this Section and
include the plural as well as the singular; (b) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP as at the time applicable; (c) all references in this Lease to designated
“Sections,” “Sections” and other subdivisions are to the designated Sections and
other subdivisions of this Lease; (d) the word “including” shall have the same
meaning as the phrase “including, without limitation,” and other similar
phrases; and (e) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Lease as a whole and not to any particular Section,
Section or other subdivision:

 

Acquisition Price: The sum of $15,450,000.00.

 

Additional Charges: As defined in Section 3.2.

 

Affiliate: Any Person which, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person, including any Subsidiary of a Person. For purposes of
this definition, the definition of Controlling Person below, and Section 24.1.1
below, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly (including through one
or more intermediaries), of the power to direct or cause the direction of the
management and policies of such Person, through the ownership or control of
voting securities, partnership interests or other equity interests or otherwise.
Without limiting the generality of the foregoing, when used with respect to any
corporation, limited liability company or other legal entity, the term
“Affiliate” shall also include (i) any Person which owns, directly or indirectly
(including through one or more intermediaries), Fifty Percent (50%) or more of
any class of voting security or equity interests of such entity, (ii) any
Subsidiary of such entity and (iii) any Subsidiary of a Person described in
clause (i).

 

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Condemnation.

 

Bankruptcy Code: The United Stated Bankruptcy Code (11 U.S.C. § 101 et seq.),
and any successor statute or legislation thereto.

 

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which national banks in the City of New York, New York are authorized, or
obligated, by law or executive order, to close.

 

Capital Additions: One or more new buildings, or one or more additional
structures annexed to any portion of any of the Leased Improvements, or the
material expansion of existing improvements that are constructed on any parcel
or portion of the Land during the Term including the construction of a new wing
or new story, or the repair, replacement, restoration, remodeling or rebuilding
of the existing Leased Improvements or any portion thereof.

 



 -2-

 

 

Code: The Internal Revenue Code of 1986, as amended.

 

Collateral: As defined in Section 16.7.1.

 

Commencement Date: The date hereof.

 

Commercial Occupancy Arrangement: Any commercial (as opposed to patient)
Occupancy Arrangement.

 

Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

 

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

 

Consolidated Financials: For any fiscal year or other accounting period for any
Person and its consolidated Subsidiaries, statements of earnings and retained
earnings and of changes in financial position for such period and for the period
from the beginning of the respective fiscal year to the end of such period and
the related balance sheet as of the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
and prepared in accordance with GAAP.

 

Controlling Person: Any (i) Person(s) that, directly or indirectly (including
through one or more intermediaries), controls Tenant and would be deemed an
Affiliate of Tenant, including any partners, shareholders, principals, members,
trustees and/or beneficiaries of any such Person(s) to the extent the same
control Tenant and would be deemed an Affiliate of Tenant, and (ii) Person(s)
that controls, directly or indirectly (including through one or more
intermediaries), any other Controlling Person(s) and which would be deemed an
Affiliate of any such Controlling Person(s).

 

Current Assets: At the time of calculation, Tenant’s or Guarantor’s, as
applicable (on a combined basis) cash, inventory, accounts receivable and
marketable securities.

 

Current Liabilities: At the time of calculation, any indebtedness due and
payable within one Fiscal Year from the date of Tenant’s or Guarantor’s, as
applicable, most recent balance sheet (on a combined basis), all determined in
accordance with GAAP.

 

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

 

EBITDARM. For any period, NOI, adjusted to add thereto, without duplication,
(i) interest expense; (ii) income tax expense; (iii) depreciation and
amortization expense; (iv) rental expense; and (v) management fee expenses, in
each case determined in accordance with GAAP, to the extent applicable;

 

Environmental Costs: As defined in Section 37.4.

 



 -3-

 

 

Environmental Laws: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees
and/or judgments, whether statutory or common law, as amended from time to time,
now or hereafter in effect, or promulgated, pertaining to the environment,
public health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, clean-up, transportation or regulation of
any Hazardous Substance, including the Clean Air Act, the Clean Water Act, the
Toxic Substances Control Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Federal Insecticide, Fungicide, and Rodenticide Act, the Safe Drinking Water Act
and the Occupational Safety and Health Act.

 

Event of Default: As defined in Section 16.1.

 

Extended Term(s): As defined in Section 19.1.

 

Fair Market Rent: The fair market rent for the Premises, determined in
accordance with the procedures set forth in Section 19.

 

Fiscal Year: Each of Tenant’s and Guarantor’s Fiscal Years, which now end
December 31 in each calendar year, with the new Fiscal Year beginning on the
following January 1. If Tenant or Guarantor changes its Fiscal Year at any time
during the Term, Tenant shall promptly give Landlord notice specifying such
change. If any such change is made, all reporting and accounting procedures set
forth in this Lease shall continue to be made in accordance with GAAP. Any
appropriate adjustments to such procedures as a result of such change shall be
made upon the mutual consent of Landlord, Tenant and Guarantor, as applicable.
No such change or adjustment shall alter the Term, and Tenant shall bear any
accounting costs reasonably incurred by Landlord as a result of any such change
or adjustment.

 

Fixed Term: The period of time commencing on the Commencement Date and ending at
11:59 p.m. where the Premises are located on the expiration of the tenth (10th)
Lease Year.

 

Fixtures: As defined in Section 1.1(d).

 

GAAP: Generally accepted accounting principles consistently applied.

 

Guarantor: First Choice Healthcare Solutions, Inc., a Delaware corporation.

 

Guaranty: The Guaranty of even date herewith executed by Guarantor.

 

Handling: As defined in Section 37.4.

 

Hazardous Substances: Collectively, any medical waste, petroleum, petroleum
product or byproduct or any substance, material or waste regulated or listed
pursuant to any Environmental Law.

 



 -4-

 

 

Impositions: Collectively, all taxes, including capital stock, franchise and
other state taxes, ad valorem, sales, use, single business, gross receipts,
transaction privilege, rent or similar taxes; assessments including assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term; ground
rents; water, sewer and other utility levies and charges; excise tax levies;
fees including license, permit, inspection, authorization and similar fees; and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Premises and/or the Rent and all interest and penalties thereon
attributable to any failure in payment by Tenant which at any time prior to,
during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (i) Landlord or Landlord’s interest in the
Premises, (ii) the Premises or any parts thereof or any rent therefrom or any
estate, right, title or interest therein, or (iii) any occupancy, operation, use
or possession of, or sales from or activity conducted on or in connection with
the Premises or the leasing or use of the Premises or any parts thereof;
provided, however, that the items listed in the attached Exhibit F shall be
expressly excluded from the definition of “Impositions”.

 

Insurance Requirement: The terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy; provided such requirements are reasonable and customary in the
industry.

 

Intangible Property: All accounts, proceeds of accounts, rents, profits, income
or revenues derived from the use of rooms or other space within the Premises or
the providing of services in or from the Premises; documents, chattel paper,
instruments, contract rights, deposit accounts, general intangibles, commercial
tort claims and causes of action, now owned or hereafter acquired by Tenant
(including any right to any refund of any Impositions) arising from or in
connection with Tenant’s operation or use of the Premises; all licenses and
permits now owned or hereinafter acquired by Tenant which are necessary or
desirable for Tenant’s use of the Premises for the Primary Intended Use,
including, if applicable, any certificate of need or similar certificate; the
right to use any trade name or other name associated with the Premises; and any
and all third-party provider agreements (including Medicare and Medicaid, if
applicable),

 

Investment Amount: The Acquisition Price

 

Land: As defined in Section 1.1(a).

 

Lease: As defined in the preamble.

 

Lease Year: Each period of twelve (12) full calendar months from and after the
Commencement Date, unless the Commencement Date is a day other than the first
(1st) day of a calendar month, in which case the first Lease Year shall be the
period commencing on the Commencement Date and ending on the last day of the
twelfth (12th) month following the month in which the Commencement Date occurs
and each subsequent Lease Year shall be each period of twelve (12) full calendar
months after the last day of the prior Lease Year; provided, however, that the
last Lease Year during the Term may be a period of less than twelve (12) full
calendar months and shall end on the last day of the Term.

 

Leased Improvements: As defined in Section 1.1(b).

 

 -5-

 

 

Legal Requirements: (i) All federal, state, county, municipal and other
governmental statutes, laws (including common law and Environmental Laws),
rules, policies, guidance, codes, orders, regulations, ordinances, permits,
licenses, covenants, conditions, restrictions, judgments, decrees and
injunctions, including those affecting the Premises, Tenant’s Personal Property
or the construction, use or alteration thereof, whether now or hereafter enacted
and in force, including any which may (1) require repairs, modifications or
alterations in or to the Premises and all Tenant’s Personal Property, (2) in any
way adversely affect the use and enjoyment thereof, or (3) regulate the
transport, handling, use, storage or disposal or require the cleanup or other
treatment of any Hazardous Substance, and (ii) all covenants, agreements,
restrictions, and encumbrances either now or hereafter of record or known to
Tenant (other than encumbrances created by Landlord without the consent of
Tenant except as otherwise expressly permitted hereunder) affecting the
Premises.

 

Landlord: As defined in the preamble.

 

Landlord’s Personal Property: As defined in Section 1.1(e)

 

Letter of Credit Requirements: As defined in Section 21.3.

 

Minimum Net Worth: An amount equal to the then applicable Minimum Required Rent
Reserve. The Minimum Net Worth may consist of any combination of demonstrable
fungible and fixed assets, including without limitation impounds and reserves
required by Landlord and the Rent Reserve Fund, all as determined in accordance
with GAAP. The GAAP accounting for purposes of determining the Guarantor’s
Minimum Net Worth may include any combination of assets including the Rent
Reserve Fund, the Replacement Reserve Fund, accounts receivable, cash, equipment
owned, inventories, etc.

 

Minimum Rent: The amount of minimum rent as determined pursuant to Section 3.1.

 

Minimum Rent Coverage Ratio. 1.7:1.

 

Minimum Required Rent Reserve: Initially, Seven Hundred Fifty Thousand and
No/100 Dollars ($750,000.00). The Minimum Required Rent Reserve will be
satisfied by Guarantor demonstrating cash equivalents or assets that can be
liquidated within ninety (90) days on all its standard 10K and 10-Q Filings. The
Replacement Reserve Fund shall count toward the Minimum Required Rent Reserve.
Once the Rent Coverage Ratio exceeds the Rent Coverage Threshold, the Minimum
Required Rent Reserve will reduce to Three Hundred Seventy-five Thousand and
N0/100 Dollars ($375,000.00). If the Rent Coverage Ratio exceeds the Rent
Coverage Threshold for three consecutive quarters, the Rent Reserve Fund will
not be required as long as the Rent Coverage Ratio continues to meet the Rent
Coverage Threshold. If the Rent Coverage Ratio goes below the Rent Coverage
Threshold after the Rent Reserve Fund has been reduced, then the Minimum
Required Rent Reserve shall be reinstated at Seven Hundred Fifty Thousand and
No/10 Dollars ($750,000.00), subject to reduction and release as provided above
if the Rent Coverage Threshold is once again achieved.

 

Mortgage: As defined in Section 13.1.

 



 -6-

 

 

Mortgagee: As defined in Section 13.1.

 

Mortgage Documents: With respect to each Mortgage and Mortgagee, the applicable
Mortgage, loan or credit agreement, lease, note, collateral assignment
instruments, guarantees, indemnity agreements and other documents or instruments
evidencing, securing or otherwise relating to the loan made, credit extended,
lease or other financing vehicle pursuant thereto.

 

NOI: The total revenues of the Guarantor for a given period (inclusive of
sublease rents collected by Tenant and passed through on Guarantor’s financial
statement) and all operating expenses of the Premises for such period. For
purposes of this definition, the term “operating expenses” shall not include
depreciation, amortization, impairments or interest expense.

 

Occupancy Arrangement: Any sublease, license or other arrangement with a Person
for the right to use, occupy or possess any portion of the Premises.

 

Occupant: Any Person having rights of use, occupancy or possession under an
Occupancy Arrangement.

 

Officer’s Certificate: A certificate of Tenant signed by an officer duly
authorized to so sign on Tenant’s behalf.

 

Overdue Rate: The lesser of (a) the Prime Rate, as published in The Wall Street
Journal from time to time, plus four percent (4%) per annum, or (b) the maximum
rate of interest allowed to be charged by applicable law.

 

Payment Date: Any due date for the payment of the installments of Minimum Rent
or any other sums payable under this Lease.

 

Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

 

Personal Property: All machinery, furniture and equipment, including phone
systems and computers, trade fixtures, inventory (including raw materials, work
in process and finished goods), supplies and other personal property used or
useful in the use of the Premises for their Primary Intended Use, other than
Fixtures.

 

Premises: As defined in Section 1.1.

 

Primary Intended Use: An office building (primarily medical) and such other uses
necessary or incidental to such use.

 

Purchase Contract: That certain Asset Purchase Agreement by and between Marina
Towers, LLC and Landlord.

 



 -7-

 

 

Qualified Capital Expenditures: Expenditures capitalized (as opposed to
expensed) in accordance with GAAP on the books of Tenant for any of the
following: replacement of furniture, fixtures and equipment, including
refrigerators, ranges, major appliances, bathroom fixtures, doors (exterior and
interior), central air conditioning and heating systems (including cooling
towers, water chilling units, furnaces, boilers and fuel storage tanks) and
replacement of siding; roof replacements, including replacements of gutters,
downspouts, eaves and soffits; major repairs and replacements of plumbing and
sanitary systems; overhaul of elevator systems; repaving, resurfacing and
sealcoating of sidewalks, parking lots and driveways; repainting of entire
building exterior and normal maintenance and repairs needed to maintain the
quality and condition of the Premises in the market in which it operates, but
excluding any other “alterations” as defined in Section 10.1.

 

Quarter: During each applicable Fiscal Year, the first three (3) calendar month
period commencing on the first (1st) day of such Fiscal Year and each subsequent
three (3) calendar month period within such Fiscal Year

 

Related Rights: As defined in Section 1.1(c).

 

Rent: Collectively, Minimum Rent, Additional Charges and all other amounts
payable under this Lease.

 

Rent Coverage Ratio. The ratio of Guarantor’s EBITDARM to the annual Minimum
Rent payable under this Lease. It is understood and agreed that all cash flows
from Guarantor are eligible for application to this formula, including rents
collected from all Occupants.

 

Rent Coverage Threshold. 2:1 (200% of annual Minimum Rent).

 

Rent Reserve Fund: As defined in Section 21.1

 

Replacement Reserve Fund: As defined in Section 35.1.1.

 

SEC: Securities and Exchange Commission.

 

State: The State or Commonwealth in which the Premises are located.

 

Subsidiaries: Corporations, partnerships, limited liability companies, business
trusts or other legal entities with respect to which a Person owns, directly or
indirectly (including through one or more intermediaries), more than fifty
percent (50%) of the voting stock or partnership, membership or other equity
interest, respectively.

 

Tenant: As defined in the preamble.

 

Tenant’s Personal Property: The Personal Property other than Landlord’s Personal
Property.

 

Term: The Fixed Term and any Extended Terms, unless earlier terminated pursuant
to the provisions hereof.

 

Unsuitable for Its Primary Intended Use: A state or condition of the Premises
such that by reason of Condemnation, in the good faith judgment of Landlord and
Tenant, the Premises cannot be operated on a commercially practicable basis for
the Primary Intended Use.

 



 -8-

 

 

SECTION 3

 

3.1           Rent.

 

3.1.1      Method and Timing of Payment. Tenant shall pay to Landlord in lawful
money of the United States of America which shall be legal tender for the
payment of public and private debts, without offset or deduction, the amounts
set forth hereinafter as Minimum Rent during the Term. Payments of Minimum Rent
shall be made by wire transfer of funds initiated by Tenant to Landlord’s
account or to such other Person as Landlord from time to time may designate in
writing. For the entire Fixed Term and each Extended Term, Tenant shall pay to
Landlord Minimum Rent monthly, in advance, on or before the tenth (10th) day of
each calendar month. The first monthly payment of Minimum Rent shall be payable
on the Commencement Date (prorated as to any partial calendar month at the
beginning of the Term).

 

3.1.2      Minimum Rent for First Lease Year. For the period from the
Commencement Date and through and including the expiration of the first (1st)
Lease Year, monthly “Minimum Rent” shall initially be in an amount equal to: (i)
One Million One Hundred Four Thousand Six Hundred Seventy-five and No/100
Dollars ($ 1,104,675.00), which is based on seven and 15/100 percent (7.15%) of
the Acquisition Price; divided by (ii) twelve (12).

 

3.1.3      Minimum Rent Increases during Fixed Term. At the commencement of the
third (3rd) Lease Year of the Fixed Term and at the commencement of each
successive Lease Year thereafter during the Fixed Term, the monthly Minimum Rent
shall increase to an amount equal to one hundred two percent (102%) of the
Minimum Rent payable during the last full month of the previous Lease Year.

 

3.1.4      Minimum Rent during Extended Terms. At the commencement of each
Extended Term, monthly Minimum Rent shall be adjusted to the Fair Market Rent,
and thereafter at the commencement of each Lease Year during the Extended Term,
the Minimum Rent shall increase by an amount equal to one hundred two percent
(102%) of the monthly Minimum Rent payable during the last full month of the
preceding Lease Year.

 

3.2           Additional Charges. In addition to the Minimum Rent, (i) Tenant
shall also pay and discharge as and when due and payable all other amounts,
liabilities, obligations and Impositions which Tenant assumes or agrees to pay
under this Lease; and (ii) in the event of any failure on the part of Tenant to
pay any of those items referred to in clause (i) above, Tenant shall also
promptly pay and discharge every fine, penalty, interest and cost which may be
added for non-payment or late payment of such items (the items referred to in
clauses (i) and (ii) above being referred to herein collectively as the
“Additional Charges”), and Landlord shall have the same remedies in the case of
non-payment of the Additional Charges as in the case of non-payment of the
Minimum Rent. The term “Additional Charges” shall not include the items listed
in Exhibit F.

 



 -9-

 

 

3.3           Late Payment of Rent. Tenant hereby acknowledges that late payment
by Tenant to Landlord of Rent will cause Landlord to incur costs not
contemplated hereunder, the amount of which will be difficult to ascertain.
Accordingly, (a) if any installment of Minimum Rent shall not be paid by the
tenth (10th) day of the month in which it is due, Tenant will pay Landlord on
demand a late charge equal to the lesser of (i) one percent (1%) of the amount
of such installment per month until paid; or (ii) the maximum amount permitted
by law; (b) if any installment of Minimum Rent shall not be paid by the last day
of the month in which it is due, Tenant will pay Landlord on demand a late
charge equal to the lesser of (i) two percent (2%) of the amount of such
installment per month until paid, or (ii) the maximum amount permitted by law;
and (c) if any other installment of Rent shall not be paid within five (5) days
after its due date, Tenant will pay Landlord on demand a late charge equal to
the lesser of (i) five percent (5%) of the amount of such installment per month
until paid, or (ii) the maximum amount permitted by law. The parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of late payment by Tenant. The parties further
agree that such late charge is rent and not interest and such assessment does
not constitute a lender or borrower/creditor relationship between Landlord and
Tenant. In addition, the amount unpaid, including any late charges, shall bear
interest at the Overdue Rate compounded monthly from the due date of such
installment to the date of payment thereof, and Tenant shall pay such interest
to Landlord on demand. The payment of such late charge or such interest shall
not constitute waiver of, nor excuse or cure, any default under this Lease, nor
prevent Landlord from exercising any other rights and remedies available to
Landlord.

 

3.4           Net Lease. This Lease is and is intended to be what is commonly
referred to as a “net, net, net” or “triple net” lease. The Rent shall be paid
absolutely net to Landlord, so that this Lease shall yield to Landlord the full
amount or benefit (as applicable) of the installments of Minimum Rent and
Additional Charges throughout the Term. Notwithstanding the foregoing, Tenant
shall not be obligated to reimburse Landlord for any of the following:

 

3.4.1      Any depreciation for any capital improvement.

 

3.4.2      Amounts separately billable to other third parties.

 

3.4.3      Costs for which Landlord is reimbursed through any insurance or other
recovery.

 

3.4.4      Interest, principal payments, amortization and other debt costs on
any note, deed to secure debt, mortgage or deed of trust or other debt service.

 

3.4.5      Any costs or expenses (including fines, penalties, interest and legal
fees) incurred due to the violation or failure to timely comply by Landlord of
any applicable legal requirement, building code, governmental rule, regulation
or law related to the extent compliance with the same is Landlord’s express
obligation under this Lease.

 

3.4.6      Management fees in excess of those normally charged for the
management of similar properties in relevant proximity to the Premises.

 

3.4.7      Any costs of Landlord’s general overhead, including general
administrative expenses, which costs would not be chargeable as operating
expenses of the Premises Center in accordance with generally accepted accounting
principles, consistently applied, except for the cost of personnel whose work
relates directly to the Premises.

 



 -10-

 

 

3.4.8      Advertising and marketing costs.

 

3.4.9      Amounts paid to parties affiliated with Landlord or the management
company for the Premises in excess of the fair market value of the services or
materials provided.

 

3.4.10    Expenses directly resulting from the negligence or misconduct of the
Landlord or Landlord’s agents, employees or contractors.

 

3.4.11    Costs associated with the operation of the business of the entity
which constitutes Landlord, as the same are distinguished from the costs of
operation of the Premises, including, but not limited to, accounting and legal
matters.

 

3.4.12    Except as expressly included above, any other expense which is not a
fair and reasonable direct operating expense of the Premises or which, under
generally accepted accounting principles, consistently applied, would not be
considered to be an operating expense of the Premises.

 

SECTION 4

 

4.1           Impositions.

 

4.1.1      Subject to Section 12.1 relating to permitted contests, Tenant shall
pay, or cause to be paid, all Impositions before any fine, penalty, interest or
cost may be added for nonpayment. Subject to Section 4.4 below, Tenant shall
make such payments directly to the taxing authorities where feasible, and
promptly furnish to Landlord copies of official receipts or other satisfactory
proof evidencing such payments.

 

4.1.2      Landlord shall prepare and file all tax returns and reports as may be
required by Legal Requirements with respect to Landlord’s net income, gross
receipts, franchise taxes and taxes on its capital stock, and Tenant shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Premises and Tenant’s Personal
Property.

 

4.1.3      Landlord and Tenant shall, upon request of the other, provide such
data as is maintained by the party to whom the request is made with respect to
the Premises as may be necessary to prepare any required returns and reports to
taxing authorities. If any property covered by this Lease is classified as
personal property for tax purposes, Tenant shall file all personal property tax
returns in such jurisdictions where it must legally so file. Landlord, to the
extent it possesses the same, and Tenant, to the extent it possesses the same,
shall provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns and to the extent practicable, Tenant shall be provided with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

 



 -11-

 

 

4.1.4      Subject to the conditions set forth in Section 12.1, Tenant may, upon
notice to Landlord, at Tenant’s option and at Tenant’s sole cost and expense,
protest, appeal, or institute such other proceedings as Tenant may deem
appropriate to effect a reduction of real estate or personal property
assessments and Landlord, at Tenant’s expense as aforesaid, shall reasonably
cooperate with Tenant in such protest, appeal, or other action but at no cost or
expense to Landlord. Billings for reimbursement by Tenant to Landlord of
personal property or real property taxes shall be accompanied by copies of a
bill therefor and payments thereof which identify the personal property or real
property with respect to which such payments are made. Any refund due from any
taxing authority in respect of any Imposition paid by Tenant shall be paid over
to Tenant if no Event of Default shall have occurred and be continuing
hereunder. Any other refund shall be paid over to, or retained by, Landlord and
applied to the payment of Tenant’s obligations under this Lease in such order of
priority as Landlord shall determine.

 

4.1.5      Landlord shall give prompt notice to Tenant of all Impositions
payable by Tenant hereunder of which Landlord has actual knowledge, but
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligations hereunder to pay such Impositions.

 

4.1.6      Impositions imposed or assessed in respect of the tax-fiscal period
during which the Term commences or terminates shall be adjusted and prorated
between Landlord and Tenant, whether or not such Imposition is imposed or
assessed before or after such commencement or termination, and Tenant’s
obligation to pay its prorated share thereof shall survive termination of this
Lease.

 

4.2           Utility Charges. Tenant shall pay or cause to be paid all charges
for electricity, power, gas, oil, water and other utilities used in the
Premises. Tenant shall also pay or reimburse Landlord for all costs and expenses
of any kind whatsoever which at any time with respect to the Term hereof may be
imposed against Landlord, Tenant and/or the Premises by reason of any of the
easements, covenants, conditions and/or restrictions affecting or benefiting the
Premises and/or any part(s) thereof, or with respect to easements, licenses or
other rights over, across or with respect to any adjacent or other property
which benefits the Premises, including any and all costs and expenses associated
with any utility, drainage and parking easements.

 

4.3           Insurance Premiums. Tenant shall pay or cause to be paid all
premiums for the insurance coverage required to be maintained by Tenant
hereunder.

 



 -12-

 

 

4.4           Impound Account. Notwithstanding any provision of this Lease to
the contrary, during the Term, Tenant shall deposit, at the time each payment of
Minimum Rent is due by Tenant under this Lease, an amount equal to one-twelfth
of Tenant’s estimated annual Impositions relating to real estate and personal
property taxes, of every kind and nature, required pursuant to Section 4.1, into
an impound account as directed by Landlord. The estimated amounts described in
this Section shall be established by Landlord in its reasonable discretion and
may be adjusted from time to time by Landlord in its reasonable discretion. The
cost of administering such impound account shall be paid by Tenant. At the time
any payment of Impositions is due, and upon request by Tenant, accompanied by
copies of all tax bills, invoices or other evidence reasonably satisfactory to
Landlord of the amounts so due, Landlord shall apply funds on deposit with
Landlord in such impound account to the appropriate amount due to the
appropriate taxing authority, provided, however, that (i) Landlord shall have no
obligation to deliver funds in excess of the total amount of funds held in such
account, and (ii) upon the occurrence of an Event of Default, Landlord shall not
be obligated to make such payments, but may instead apply such funds to payment
of Tenant’s other obligations under this Lease in such order as Landlord may
determine. On the Commencement Date, Tenant shall deposit with Landlord such
amounts, when considered with the monthly payments to be made by Tenant pursuant
to this Section, as may reasonably be required to pay the full amount of such
Impositions at the time(s) the same become next due, all as reasonably
determined by Landlord. No amount deposited with Landlord or into an impound
account established pursuant to this Section shall be or be deemed to be escrow
or trust funds, and at Landlord’s option and in Landlord’s discretion, any
amounts deposited with Landlord may either be held in a separate account or be
commingled by Landlord with the general funds of Landlord. Tenant shall not be
entitled to interest on funds deposited with Landlord or contained in any
impound account established pursuant to this Section. Any amounts deposited with
Landlord or contained in any impound account established pursuant to this
Section shall be solely for the protection of Landlord and the Premises and
entail no responsibility on Landlord’s part beyond the application of such
amounts as provided above. In the event of a transfer of Landlord’s interest in
the Premises or an assignment of Landlord’s interest in this Lease, Landlord
shall have the right to transfer to the transferee the amounts deposited by
Tenant with Landlord or in any impound account established by Landlord pursuant
to this Section and thereupon shall, without any further agreement between the
parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of such
amounts to such a transferee/assignee. The amounts deposited by Tenant with
Landlord or in any impound account established by Landlord pursuant to this
Section may also be assigned as security in connection with a Mortgage. Nothing
contained in this Section shall be deemed to affect any right or remedy of
Landlord hereunder.

 

SECTION 5

 

5.1           No Termination, Abatement, etc. Except as otherwise specifically
provided in this Lease, Tenant shall remain bound by this Lease in accordance
with its terms and shall not seek or be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off against the Rent. Except as expressly
set forth in this Lease, the respective obligations of Landlord and Tenant shall
not be affected by reason of damage to or destruction of the Premises,
Condemnation of the Premises, any claim that Tenant has or might have against
Landlord, or any bankruptcy, insolvency, reorganization or other proceedings
affecting Landlord or any assignee or transferee of Landlord, or for any other
cause, whether similar or dissimilar to any of the foregoing, other than a
discharge of Tenant from any such obligations as a matter of law. Tenant hereby
specifically waives all rights arising from any occurrence whatsoever that may
now or hereafter be conferred upon it by law (a) to modify, surrender or
terminate this Lease or quit or surrender the Premises and/or any part(s)
thereof; or (b) which may entitle Tenant to any abatement, reduction, suspension
or deferment of the Rent or other sums payable by Tenant hereunder, except as
otherwise specifically provided in this Lease. The obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by any termination of this
Lease other than by reason of an Event of Default.

 



 -13-

 

 

SECTION 6

 

6.1           Ownership of the Premises. Tenant acknowledges that the Premises
are the property of Landlord and that Tenant has only the right to the exclusive
possession and use of the Premises upon the terms and conditions of this Lease.
Subject to the agreement of Landlord to make available all insurance proceeds,
upon the expiration or earlier termination of this Lease, Tenant shall, at its
expense, repair and restore the Premises to the condition required by Section
9.1.4.

 

6.2           Personal Property. During the Term, Tenant shall, as necessary and
at its expense, install, affix or assemble or place on any parcels of the Land
or in any of the Leased Improvements, any items of Tenant’s Personal Property
and replacements thereof which shall be the property of and owned by Tenant.
Except as provided in Sections 6.3 and 16.7, Landlord shall have no rights to
Tenant’s Personal Property during the Term. Tenant shall provide and maintain
during the entire Term all Personal Property necessary in order to operate the
Premises in compliance with all licensure and certification requirements, all
Legal Requirements and all Insurance Requirements and otherwise in accordance
with customary practice in the industry for the Primary Intended Use. In
addition, Tenant shall be required to replace, modify, alter, substitute or
repair any of Landlord’s Personal Property that has become inoperable with
personal property of equal or better quality. Any such replacements,
modifications, alterations or substitutions (whether or not upgrades thereof)
shall become Landlord’s Personal Property.

 

6.3           Transfer of Personal Property and Capital Additions to Landlord.
Upon the expiration or earlier termination of this Lease (unless such
termination is the result of Tenant’s purchase of the Premises), all Capital
Additions not owned by Landlord and all of Tenant’s Personal Property shall
become the property of Landlord, free of any encumbrance, and Tenant shall
execute all documents and take any actions reasonably necessary to evidence such
ownership and discharge any encumbrance. Notwithstanding anything to the
contrary in this Lease, upon the expiration or earlier termination of this
Lease, Landlord shall not be obligated to reimburse Tenant for any replacements,
rebuildings, alterations, additions, substitutions, and/or improvements that are
surrendered as part of or with the Premises.

 

SECTION 7

 

7.1           Condition of the Premises. Tenant acknowledges that it has been
managing or operating the Premises and has knowledge of the condition of the
Premises. Tenant is leasing the Premises “AS IS” in its present condition.
Tenant waives any claim or action against Landlord in respect of the condition
of the Premises including any defects or adverse conditions not discovered or
otherwise known by Tenant as of the date hereof. LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE PREMISES OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT
BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY
TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL
REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 



 -14-

 

 

7.2           Use of the Premises.

 

7.2.1      Intentionally Omitted.

 

7.2.2      Tenant shall use or cause to be used the Premises and the
improvements thereon for the Primary Intended Use. Tenant shall not use the
Premises or any part(s) thereof for any other use without the prior written
consent of Landlord.

 

7.2.3      Tenant shall operate continuously the entire Premises in accordance
with the Primary Intended Use. Tenant shall devote the entirety of the Premises
to the Primary Intended Use, except for areas reasonably required for office,
storage space or ancillary service uses incidental to the Primary Intended Use.
Tenant shall not modify the services offered or take any other action (e.g.,
removing patients or directing patients, or prospective patients, to another
facility) if such modification of services or the taking of such action would
materially reduce gross revenues from the Premises or the fair market value of
the Premises.

 

7.2.4      Tenant shall conduct its business at the Premises in conformity with
the highest standards of patient care practice provided in similar facilities in
the State.

 

7.2.5      Tenant shall not commit or suffer to be committed any waste on the
Premises or cause or permit any nuisance to exist thereon or with respect
thereto.

 

7.2.6      Tenant shall neither suffer nor permit the Premises or any part(s)
thereof, or Tenant’s Personal Property, to be used in such a manner as (a) might
reasonably tend to impair Landlord’s title thereto or to any portion thereof or
(b) may make possible a claim of adverse use or possession, or an implied
dedication of the Premises or any part(s) thereof.

 

7.2.7      Tenant shall not commit or suffer to be committed any waste on the
Premises or cause or permit any nuisance to exist thereon or with respect
thereto.

 

7.2.8      There shall be no change in the holder of any license for the
Premises without Landlord’s prior written consent, which consent may be given or
withheld in Landlord’s sole and absolute discretion.

 

7.3           Landlord to Grant Easements. Etc. Landlord shall, from time to
time so long as no Event of Default has occurred and is continuing, at the
request of Tenant and at Tenant’s cost and expense, but subject to the approval
of Landlord, (a) grant easements and other rights in the nature of easements;
and (b) release existing easements or other rights in the nature of easements
which are for the benefit of the Premises. Except as set forth in Section 36.1
with respect to granting Mortgages, or unless otherwise requested by Tenant,
Landlord shall not grant any easements or impose any covenants, conditions or
restrictions on the Premises without Tenant’s consent, which consent shall not
be unreasonably withheld.

 

7.4           Preservation of Value. Tenant acknowledges that a fair return to
Landlord on its investment in the Premises is dependent, in part, on the
concentration on the Premises during the Term of the core community business of
Tenant and its Affiliates in the geographical area of the Premises. Tenant
further acknowledges that diversion of patients, from the Premises to other
facilities or institutions and/or reemployment by Tenant of management or
supervisory personnel working at the Premises following the expiration or
earlier termination of this Lease at other facilities or institutions owned,
operated or managed, whether directly or indirectly, by Tenant or its Affiliates
could have a material adverse impact on the value and utility of the Premises.
Accordingly, Landlord and Tenant agree as follows:

  

7.4.1      Intentionally Omitted.

 



 -15-

 

 

7.5           Subordination of Fees and Distributions. Rent will be paid and
received, and current under this Lease, before any payments are made to any
Affiliates of Tenant or any profit distributions are made to Guarantor or any of
Tenant’s shareholders.

 

SECTION 8

 

8.1           Compliance with Legal and Insurance Requirements, Instruments,
etc. Subject to Section 12.1 regarding permitted contests, Tenant, at its
expense, shall at all times (a) comply with all Legal Requirements and Insurance
Requirements regarding the use, operation, maintenance, repair and restoration
of the Premises and Tenant’s Personal Property, whether or not compliance
therewith may require structural changes in any of the Leased Improvements; and
(b) procure, maintain and comply with all licenses, certificates of need,
provider agreements and other authorizations required for the use of the
Premises and Tenant’s Personal Property for the applicable Primary Intended Use
and for the proper erection, installation, operation and maintenance of the
Premises and Tenant’s Personal Property. If, after thirty (30) days of receiving
notice from Landlord, Tenant fails to comply with the provisions of this
Section, Landlord may, but shall not be obligated to, enter upon the Premises
and make all Capital Additions and take such actions and incur such costs and
expenses to effect such compliance as it deems advisable to protect its interest
in the Premises, and Tenant shall reimburse Landlord for all costs and expenses
incurred by Landlord in connection with such actions. Tenant covenants and
agrees that none of the Premises, Tenant’s Personal Property or any Capital
Additions shall be used for any unlawful purpose.

 

SECTION 9

 

9.1           Maintenance and Repair.

 

9.1.1      Tenant, at its expense, shall maintain the Premises and the Tenant’s
Personal Property in good order and repair, and, with reasonable promptness,
make all necessary and appropriate repairs thereto of every kind and nature,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date. All repairs shall be at least
equivalent in quality to the original work. Tenant will not take or omit to take
any action the taking or omission of which might impair the value or the
usefulness of the Premises for the Primary Intended Use.

 

9.1.2      Landlord shall not under any circumstances be required to (a) build
or rebuild any improvements on the Premises; (b) make any repairs, replacements,
alterations, restorations or renewals of any nature to the Premises, whether
ordinary or extraordinary, structural or non-structural, foreseen or unforeseen,
or to make any expenditure whatsoever with respect thereto; or (c) maintain the
Premises in any way. Tenant hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Landlord pursuant to any law in effect
at the time of the execution of this Lease or hereafter enacted.

 



 -16-

 

 

9.1.3      Nothing contained in this Lease and no action or inaction by Landlord
shall be construed as (a) constituting the consent or request of Landlord,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Premises or any part(s) thereof; or (b) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Premises or any part(s) thereof.

 

9.1.4      Unless Landlord shall convey any of the Premises to Tenant pursuant
to the provisions of this Lease, Tenant shall, upon the expiration or earlier
termination of the Term, vacate and surrender the Premises and the Tenant’s
Personal Property to Landlord in the condition in which the Premises was
originally received from Landlord or (if applicable) were originally introduced
to the Premises, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear. Under no circumstances shall Tenant be required to replace
equipment or any assets of the Premises which are in operating condition,
regardless of age.

 

9.2           Encroachments; Restrictions. Tenant shall take all steps necessary
to cause the Leased Improvements to not encroach upon any property, street,
right-of-way, easement or set-back line, or to not violate any restrictive
covenant or other agreement affecting the Premises.

 

SECTION 10

 

10.1         Construction of Capital Additions and Other Alterations to the
Premises. Without the prior written consent of Landlord, Tenant shall not (a)
make any Capital Additions on or structural alterations to the Premises; (b)
enlarge or reduce the size of the Premises or otherwise materially alter or
affect (other than repair and replacement thereof) any main building systems,
including any main plumbing, electrical or heating, ventilating and air
conditioning systems; or (c) make any Capital Additions or other alterations
which would tie in or connect with any improvements on property adjacent to the
Land. Tenant may, without Landlord’s prior written consent, make any
alterations, additions, or improvements (collectively, “alterations”) to the
Premises if such alterations are not of the type described in either clause (a),
(b) or (c) above, so long as in each case: (i) the same do not (A) decrease the
value of the Premises, (B) affect the exterior appearance of the Premises, or
(C) adversely affect the structural components of the Leased Improvements or the
main electrical, mechanical, plumbing or ventilating and air conditioning
systems; (ii) the same are consistent or better in terms of style, quality and
workmanship to the original Leased Improvements and Fixtures; (iii) the same are
constructed and performed in accordance with the provisions of this Section; and
(iv) the cost thereof does not exceed, in the aggregate, $100,000 for any twelve
(12) month period. Any alterations (other than alterations described in clauses
(a), (b) or (c) above, and other than alterations which meet the foregoing
requirements of clauses (i), (ii), and (iii) and (iv) above) shall be subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld. To the extent Landlord’s prior written consent shall be required in
connection with any alterations or Capital Additions, Landlord may impose such
conditions thereon in connection with its approval thereof as Landlord in its
sole but reasonable judgment deems appropriate. Notwithstanding the foregoing,
Landlord agrees that painting, landscaping, and replacement of floor, wall and
window coverings shall be deemed alterations which do not require Landlord’s
consent, regardless of the cost thereof, so long as the same meet the
requirements of clauses (ii) and (iii) above. With respect to any Capital
Additions or alterations permitted hereunder, (A) all work done in connection
with such construction shall be done promptly and in a good and workmanlike
manner using first-class materials and in conformity with all Legal
Requirements; (B) promptly following the completion of such construction, Tenant
shall deliver to Landlord “as built” drawings of such addition, certified as
accurate by the licensed architect or engineer selected by Tenant to supervise
such work; and (C) if by reason of the construction thereof, a new or revised
Certificate of Occupancy for any component of the Premises is required, Tenant
shall obtain and furnish a copy of the same to Landlord promptly upon completion
thereof.

 



 -17-

 

 

SECTION 11

 

11.1         Liens. Subject to the provisions of Section 12.1 relating to
permitted contests, Tenant will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon the Premises, excluding,
however, the matters that exist as of the Commencement Date.

 

SECTION 12

 

12.1         Permitted Contests. Tenant, upon prior written notice to Landlord,
on its own or in Landlord’s name, at Tenant’s expense, may contest, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any licensure or
certification decision, Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim; subject, however, to the
further requirement that (a) the commencement and continuation of such
proceedings shall suspend the collection thereof from Landlord and from the
Premises; (b) neither the Premises nor the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (c) neither Landlord
nor Tenant would be in any danger of civil or criminal liability for failure to
comply therewith pending the outcome of such proceedings; and (d) Tenant shall
give such reasonable security as may be required by Landlord to insure ultimate
payment of the same and to prevent any sale or forfeiture of the Premises or the
Rent by reason of such nonpayment or noncompliance. If any such contest is
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such contest and any loss resulting
therefrom.

 



 -18-

 

 

SECTION 13

 

13.1         General Insurance Requirements. During the Term, Tenant shall at
all times keep the Premises, and all property located in or on the Premises,
including all Capital Additions, the Fixtures and the Personal Property, insured
with the kinds and amounts of insurance described below. Each element of the
insurance described in this Section shall be maintained with respect to the
Premises and the Personal Property and operations thereon. This insurance shall
be written by companies authorized to do insurance business in the State in
which the Premises is located. All liability type policies must name Landlord as
an “additional insured.” All property, loss of rental and business interruption
type policies shall name Landlord as “loss payee.” Losses shall be payable to
Landlord and/or Tenant as provided in Section 14. In addition, the policies, as
appropriate, shall name as an “additional insured” or “loss payee” the holder of
any mortgage, deed of trust or other security agreement (“Mortgagee”) securing
any indebtedness or any other encumbrance placed on any Premises in accordance
with the provisions of Section 36.3.1 (“Mortgage”) by way of a standard form of
mortgagee’s loss payable endorsement; provided that Landlord delivers the name
and address of any such Mortgagee to Tenant. Any loss adjustment shall require
the written consent of Landlord, Tenant and each Mortgagee. Evidence of
insurance shall be deposited with Landlord and, if requested, with any
Mortgagee(s). The policies shall insure against the following risks:

 

13.1.1    Loss or damage by fire, vandalism and malicious mischief, extended
coverage perils commonly known as special form perils, earthquake (including
earth movement), sinkhole and windstorm in an amount not less than the insurable
value on a replacement cost basis (as defined below in Section 13.2) and
including a building ordinance coverage endorsement;

 

13.1.2    Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus, now or hereafter installed in the Premises, in such limits
with respect to any one accident as may be reasonably requested by Landlord from
time to time;

 

13.1.3    Flood (when the Premises is located in whole or in part within a
designated 100-year flood plain area) and such other hazards and in such amounts
as may be customary for comparable properties in the area;

 

13.1.4    Loss of rental value in an amount not less than twelve (12) months’
Rent payable hereunder or business interruption in an amount not less than
twelve (12) months of income and normal operating expenses including payroll and
Rent payable hereunder with an endorsement extending the period of indemnity by
at least ninety (90) days (Building Ordinance Increased Period of Restoration
Endorsement) necessitated by the occurrence of any of the hazards described in
Sections 13.1.1, 13.1.2 or 13.1.3; and

 

13.1.5    (a) Bodily injury and property damage under a policy of commercial
general liability insurance (including broad form property damage and broad form
contractual liability) and (b) medical professional liability, with amounts not
less than Five Million and No/100 Dollars ($5,000,000.00) per occurrence and Ten
Million and No/100 Dollars ($10,000,000.00) in the annual aggregate.

 



 -19-

 

 

13.2         Replacement Cost. The term “replacement cost” shall mean the actual
replacement cost of the insured property from time to time with new materials
and workmanship of like kind and quality. If either party believes that the
replacement cost has increased or decreased at any time during the Term, it
shall have the right to have such replacement cost redetermined by an impartial
national insurance company reasonably acceptable to both parties (the “impartial
appraiser”). The party desiring to have the replacement cost so redetermined
shall forthwith, on receipt of such determination by the impartial appraiser,
give written notice thereof to the other party hereto. The determination of the
impartial appraiser shall be final and binding on the parties hereto, and Tenant
shall forthwith increase or decrease the amount of the insurance carried
pursuant to this Section to the amount so determined by the impartial appraiser.
Tenant shall pay the fee, if any, of the impartial appraiser. If Tenant has made
improvements to the Premises, Landlord may, at Tenant’s expense, have the
replacement cost redetermined at any time after such improvements are made,
regardless of when the replacement cost was last determined.

 

13.3         Additional Insurance. In addition to the insurance described above,
Tenant shall maintain such additional insurance as may be reasonably required
from time to time by Landlord and shall further at all times maintain adequate
workers’ compensation coverage and any other coverage required by Legal
Requirements for all Persons employed by Tenant on the Premises in accordance
with Legal Requirements.

 

13.4         Waiver of Subrogation. All insurance policies carried by either
party covering the Premises and Tenant’s Personal Property including contents,
fire and casualty insurance, shall expressly waive any right of subrogation on
the part of the insurer against the other party. Each party waives any claims it
has against the other party to the extent such claim is covered by insurance.

 

13.5         Policy Requirements. All of the policies of insurance referred to
in this Section shall be written in form satisfactory to Landlord and by
insurance companies with a policyholder rating of “A” and a financial rating of
“X” in the most recent version of Best’s Key Rating Guide. Additionally, all of
the insurance referred to in this Section shall be on an occurrence (rather than
a claims-made) basis. Tenant shall pay all of the premiums therefor, and deliver
such policies or certificates thereof to Landlord prior to their effective date
(and with respect to any renewal policy, shall deliver to Landlord’s reasonable
satisfaction, evidence of renewal at least thirty (30) days prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver such policies or certificates thereof to
Landlord, at the times required, Landlord shall be entitled, but shall have no
obligation, to effect such insurance and pay the premiums therefor, in which
event the cost thereof, together with interest thereon at the Overdue Rate,
shall be repayable to Landlord upon demand therefor. Tenant shall endeavor to
have each insurer agree, by endorsement on the policy or policies issued by it,
or by independent instrument furnished to Landlord, that it will endeavor to
give to Landlord thirty (30) days’ written notice before the policy or policies
in question shall be materially altered, allowed to expire or canceled; however,
Tenant shall not be in default hereunder if the insurance company refuses to
agree to such notice. Each policy shall have a deductible or deductibles, if
any, which are no greater than those normally maintained for similar facilities
in the State of similar size, financial condition.

 



 -20-

 

 

13.6         Increase in Limits. If either party shall at any time believe the
limits of the insurance required hereunder to be either excessive or
insufficient, the parties shall endeavor to agree in writing on the proper and
reasonable limits for such insurance to be carried and such insurance shall
thereafter be carried with the limits thus agreed on until further change
pursuant to the provisions of this Section. If the parties shall be unable to
agree thereon, the proper and reasonable limits for such insurance to be carried
shall be determined by an impartial third party reasonably selected by Landlord
and Tenant. Nothing herein shall permit the amount of insurance to be reduced
below the amount or amounts required by any of the Mortgagees.

 

13.7         Blanket Policies and Policies Covering Multiple Locations.
Notwithstanding anything to the contrary contained in this Section, Tenant’s
obligations to carry the insurance provided for herein may be brought within the
coverage of a blanket policy or policies of insurance carried and maintained by
Tenant; provided, however, that the coverage afforded Landlord will not be
reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all other requirements of this Lease by reason
of the use of such blanket policy of insurance, and provided further that the
requirements of this Section are otherwise satisfied. For any liability policies
covering any other facilities in addition to the Premises, Landlord may require
excess limits as Landlord reasonably determines.

 

13.8         No Separate Insurance. Tenant shall not, on Tenant’s own initiative
or pursuant to the request or requirement of any third party, (a) take out
separate insurance concurrent in form or contributing in the event of loss with
that required in this Section to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (b) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Mortgagees, are included
therein as additional insured and the loss is payable under such insurance in
the same manner as losses are payable under this Lease. Tenant shall immediately
notify Landlord of the taking out of any such separate insurance or of the
increasing of any of the amounts of the then existing insurance by securing an
additional policy or additional policies.

 

SECTION 14

 

14.1         Insurance Proceeds. All proceeds payable by reason of any loss or
damage to the Premises under any policy of insurance required to be carried
hereunder shall be paid either (a) to a joint account of Landlord and Tenant
(the “Insurance Account”); or (b) as otherwise required by the Mortgagee.
Subject to the consent of the Mortgagee, if any, and provided (x) no Event of
Default, or event that with the giving of notice or passage of time would become
an Event of Default, has occurred and is continuing, and (y) Tenant funds any
applicable deductible into the Insurance Account or as otherwise required by the
Mortgagee, then (i) insurance proceeds shall be made available by Landlord for
the reasonable costs of reconstruction or repair, as the case may be, of any
damage to or destruction of the Premises (“Casualty Repair”); and (b) Landlord
shall allow Tenant to manage the Casualty Repair, and in the event Tenant
manages the Casualty Repair in such a fashion that, after Tenant funds any
applicable deductible, excess proceeds of such insurance remain after the
completion of (and payment for) the restoration or reconstruction of the
Premises (the “Cost Savings”), the Cost Savings (not to exceed five percent (5%)
of the cost of the Casualty Repair), shall be paid to Tenant as a construction
management fee. All salvage resulting from any risk covered by insurance shall,
at Landlord’s option, belong to Landlord. Disbursement of the Cost Savings to
Tenant shall be conditioned upon Tenant showing that the Premises have been
restored to a condition which is equal to or better than the condition existing
prior to the casualty or other event giving rise to the applicable insurance
claim and the Mortgagee approving such disbursement.

 



 -21-

 

 

14.2         Casualty.

 

14.2.1    If the Premises is damaged or destroyed by fire or other casualty,
Tenant shall, subject to the requirement that Landlord make available the
proceeds derived from any insurance policies, restore such Premises to
substantially the same condition as existed immediately before such damage or
destruction.

 

14.2.2    If the cost of the repair or restoration exceeds the amount of
proceeds received by Landlord from the insurance required to be carried
hereunder, Tenant shall contribute any excess amounts needed to restore the
Premises. Such difference shall be paid by Tenant to Landlord together with any
other insurance proceeds, for application to the cost of repair and restoration.

 

14.2.3    If Tenant purchases the Premises pursuant to Section 40, and if such
purchase occurs after a fire or other casualty has damaged or destroyed the
Premises, but prior to the completion by Tenant of its repair and restoration
obligations under Section 14.2, Landlord shall remit to Tenant, at the Close of
Escrow, all insurance proceeds that are then being held by Landlord with respect
to such casualty.

 

14.3         No Abatement of Rent. This Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration. All proceeds
payable by reason of any loss of rental or business interruption under any
policy of insurance required to be carried by Tenant hereunder shall be paid to
Landlord and, provided that no Event of Default has occurred and is continuing,
Landlord shall (a) apply, on a monthly basis, all such proceeds paid by reason
of loss of rental towards Tenant’s obligation to pay Rent; and (b) after Rent
has been paid, make available to Tenant for Tenant’s operating costs (e.g.,
payment of salaries, taxes, etc.), on a monthly basis, all such proceeds paid by
reason of business interruption. Any excess proceeds of such insurance remaining
after such rent and operating costs have been paid shall be delivered to Tenant

 

14.4         Waiver. Tenant waives any statutory rights of termination that may
arise by reason of any damage or destruction of the Premises.

 

SECTION 15

 

15.1         Condemnation.

 

15.1.1    Total Taking. If the Premises are totally and permanently taken by
Condemnation, this Lease shall terminate as of the day before the Date of
Taking.

 



 -22-

 

 

15.1.2    Partial Taking. If a portion of the Premises is taken by Condemnation,
this Lease shall remain in effect if the Premises is not thereby rendered
Unsuitable for Its Primary Intended Use (except that this Lease shall terminate
with respect to the portion of the Premises so taken), but if the Premises are
thereby rendered Unsuitable for its Primary Intended Use, this Lease shall
terminate as of the day before the Date of Taking. In the event of any such
partial taking in which the Lease is not so terminated and such partial taking
affects the building (as opposed to components of the Premises such as parking,
landscaping, sidewalks, etc.), Minimum Rent shall be adjusted in a manner that
is fair, just and equitable to both Landlord and Tenant, based upon, among other
relevant factors, the loss of beds or units, if any, in the Premises.

 

15.1.3    Restoration. If there is a partial taking of the Premises and this
Lease remains in full force and effect pursuant to Section 15.1.2, Landlord
shall make available to Tenant the portion of the Award necessary and
specifically identified or allocated for restoration of the Premises and Tenant
shall accomplish all necessary restoration whether or not the amount provided or
allocated by the Condemnor for restoration is sufficient.

 

15.1.4    Award Distribution. Subject to Section 15.1.3 above, the entire Award
shall belong to and be paid to Landlord, except that Tenant shall be entitled to
receive from the Award, if and to the extent such Award specifically includes
such item, lost profits value and moving expenses.

 

15.1.5    Temporary Taking. The taking of the Premises and/or any part(s)
thereof, shall constitute a taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than one hundred
eighty (180) consecutive days. During any shorter period, which shall be
considered a temporary taking, all the provisions of this Lease shall remain in
full force and effect and the Award allocable to the Term shall be paid to
Tenant.

 

15.1.6    Sale under Threat of Condemnation. A sale by Landlord to any
Condemnor, either under threat of Condemnation or while Condemnation proceedings
are pending, shall be deemed a Condemnation for purposes of this Lease. Subject
to Tenant’s consent, which shall not be unreasonably withheld, Landlord may,
without any obligation to Tenant, agree to sell and/or convey to any Condemnor
all or any portion of the Premises free from this Lease and the rights of Tenant
hereunder without first requiring that any action or proceeding be instituted or
pursued to judgment.

 

SECTION 16

 

16.1         Events of Default. Any one or more of the following shall
constitute an “Event of Default”:

 

16.1.1    a default shall occur under any other lease or other agreement or
instrument, now or hereafter with or in favor of Landlord or any Affiliate of
Landlord and made by or with Tenant or any Affiliate of Tenant where such
default is not cured within applicable notice and cure periods in such lease,
agreement or instrument;

 

16.1.2    Tenant shall fail to pay any installment of Rent by the last day of
the applicable calendar month;

 



 -23-

 

 

16.1.3    except as otherwise specifically provided for in this Section, if
Tenant shall fail to observe or perform any other term, covenant or condition of
this Lease and such failure is not cured by Tenant within thirty (30) days after
notice thereof from Landlord, unless such failure cannot with due diligence be
cured within a period of thirty (30) days, in which case such failure shall not
be deemed to be an Event of Default if Tenant commences to cure such failure
within such 30-day period and thereafter proceeds promptly and with reasonable
diligence to cure the failure and diligently completes the curing thereof;
provided, however, that (i) such notice shall be in lieu of and not in addition
to any notice required under applicable law; and (ii) in no event shall the cure
period set forth above continue for more than sixty (60) days after the initial
notice of such default is delivered by Landlord to Tenant;

 

16.1.4    Tenant or any Guarantor shall admit in writing its inability to pay
its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency act, make an assignment for the
benefit of its creditors, consent to the appointment of a receiver of itself or
of the whole or any substantial part of its property, or file a petition or
answer seeking reorganization or arrangement under the Federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
state thereof;

 

16.1.5    Tenant or any Guarantor shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing a receiver of
Tenant or of the whole or substantially all of its property and such judgment,
order or decree shall not be vacated or set aside or stayed within sixty (60)
days from the date of the entry thereof;

 

16.1.6    Tenant or any Guarantor shall be liquidated or dissolved, or shall
begin proceedings toward such liquidation or dissolution, or shall, in any
manner, permit the sale or divestiture of substantially all its assets (except
to the extent such a sale is expressly permitted hereunder);

 

16.1.7    any breach or default of the provisions of Section 24.1 occurs;

 

16.1.8    any of the representations or warranties made by Tenant herein or by
any Guarantor in the Guaranty proves to be untrue when made in any material
respect;

 

16.1.9    any license or third-party provider reimbursement agreements material
to operation of the Premises for its Primary Intended Use are at any time
terminated or revoked or suspended;

 

16.1.10  Intentionally Omitted.

 

16.1.11  Tenant fails to give notice to Landlord not later than ten (10) days
after any notice, claim or demand from any governmental authority, or any
officer acting on behalf thereof, of any material violation of any Legal
Requirement with respect to the operation of the Premises. For purposes of this
Subsection, a “material violation” shall mean a violation of any such Legal
Requirement that is reasonably likely to (i) have a material adverse effect on
Tenant’s operations in the Premises; or (ii) impose any liability on Landlord;

 



 -24-

 

 

16.1.12  Tenant fails to cure or abate any material violation (except for
violations being contested by Tenant pursuant to Section 12.1 hereof) occurring
during the Term that is claimed by any governmental authority, or any officer
acting on behalf thereof, of any law, order, ordinance, rule or regulation
pertaining to the operation of the Premises, and within the time permitted by
such authority for such cure or abatement. For purposes of this Subsection, a
“material violation” shall mean a violation of any such law, order, ordinance,
rule or regulation that is reasonably likely to (i) have a material adverse
effect on Tenant’s operations in the Premises; or (ii) impose any liability on
Landlord;

 

16.1.13  Tenant fails to notify Landlord within three (3) business days after
receipt of any notice from any governmental agency terminating or suspending or
reflecting a material risk of imminent termination or suspension, of any
material license or certification relating to the Premises;

 

16.1.14  any proceedings are instituted against Tenant by any governmental
authority that are reasonably likely to result in (i) the revocation of any
license granted to Tenant that is material to the operation of the Premises;
(ii) the decertification of the Premises from participation in the Medicare or
Medicaid reimbursement program if participation in such programs is applicable
and is material to the operation of the Premises; or (iii) the issuance of a
stop placement order against Tenant;

 

16.1.15  any default and acceleration of any indebtedness of borrowed money in
excess of $250,000 of Tenant, Guarantor or any Affiliate of Tenant or Guarantor
has occurred;

 

16.1.16  any default shall occur under any Guaranty;

 

16.1.17  Tenant or its Affiliates, as applicable, shall fail to comply with the
provisions of Section 47.1 below;

 

16.1.18  If the Rent Reserve Fund or Rent Reserve LOC is not in place and fully
funded and Guarantor fails maintain the Minimum Rent Coverage Ratio for two (2)
successive reporting quarters, and thereafter does not meet the Minimum Rent
Coverage Ratio within two (2) reporting quarters after receipt of notice thereof
from Landlord;

 

16.1.19  Guarantor fails to maintain the Minimum Net Worth; provided, however,
that such event shall only constitute an Event of Default hereunder if Landlord
delivers notice of such failure to Guarantor and if such failure continues
beyond any cure period expressly afforded by Landlord to Guarantor in such
notice (it being agreed, however, that the decision as to whether a cure period
shall be granted and the duration of such cure period, if any, shall be
determined by Landlord in its reasonable discretion). It is understood that said
Minimum Net Worth requirement shall be deemed to be waived as long as Tenant is
in compliance with the requirements relating to Minimum Required Rent Reserve,
Rent Coverage Fund and Replacement Reserve Fund;

 



 -25-

 

 

16.2         Certain Remedies. If an Event of Default shall have occurred,
Landlord may terminate this Lease, by giving Tenant notice of such termination
and the Term shall terminate and all rights of Tenant under this Lease shall
cease. Landlord shall have all rights at law and in equity available to Landlord
as a result of any Event of Default. Tenant shall pay as Additional Charges all
costs and expenses incurred by or on behalf of Landlord, including reasonable
attorneys’ fees and expenses, as a result of any Event of Default hereunder. If
an Event of Default shall have occurred and be continuing, whether or not this
Lease has been terminated pursuant to this Section, Tenant shall, to the extent
permitted by law, if required by Landlord so to do, immediately surrender to
Landlord possession of the Premises and quit the same and Landlord may enter
upon and repossess the Premises by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Tenant and all other Persons and any of
Tenant’s Personal Property from the Premises.

 

16.3         Damages. The (a) termination of this Lease; (b) repossession of the
Premises; (c) failure of Landlord, notwithstanding reasonable good faith
efforts, to relet the Premises; (d) reletting of all or any portion of the
Premises; or (e) failure or inability of Landlord to collect or receive any
rentals due upon any such reletting, shall not relieve Tenant of its liabilities
and obligations hereunder, all of which shall survive any such termination,
repossession or reletting. If any such termination occurs, Tenant shall
forthwith pay to Landlord all Rent due and payable with respect to the Premises
to and including the date of such termination. Thereafter, following any such
termination, Tenant shall forthwith pay to Landlord, at Landlord’s option, as
and for liquidated and agreed current damages for an Event of Default by Tenant,
the sum of:

 

16.3.1    the worth at the time of award of the unpaid Rent (including all
monthly Minimum Rent) which had been earned at the time of termination,

 

16.3.2    the worth at the time of award of the amount by which the unpaid Rent
(including all monthly Minimum Rent) which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided,

 

16.3.3    the worth at the time of award of the amount by which the unpaid Rent
(including all monthly Minimum Rent) for the balance of the then current Term
(not including any Extended Terms that have not yet been exercised, but
including any Extended Term which has been exercised but has not yet commenced)
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided, plus

 

16.3.4    any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

As used in Subsections 16.3.1 and 16.3.2 above, the “worth at the time of award”
shall be computed by allowing interest at the Overdue Rate. As used in
Subsection 16.3.3 above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of New
York at the time of award plus One Percent (1%). Alternatively, if Landlord does
not elect to terminate this Lease, then Tenant shall pay to Landlord, at
Landlord’s option, as and for agreed damages for such Event of Default without
termination of Tenant’s right to possession of the Premises and any Capital
Additions, each installment of said Rent (including the monthly Minimum Rent)
and other sums payable by Tenant to Landlord under this Lease as the same
becomes due and payable with respect to the Premises, together with interest at
the Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this Lease.

 



 -26-

 

 

16.4         Receiver. Upon the occurrence of an Event of Default, and upon
commencement of proceedings to enforce the rights of Landlord hereunder,
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Premises and/or of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

 

16.5         Waiver. If Landlord initiates judicial proceedings or if this Lease
is terminated by Landlord pursuant to this Section, Tenant waives, to the extent
permitted by applicable law, (a) any right of redemption, re-entry or
repossession; and (b) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

 

16.6         Application of Funds. Any payments received by Landlord under any
of the provisions of this Lease during the existence or continuance of any Event
of Default that are made to Landlord rather than Tenant due to the existence of
an Event of Default (including all rentals received as a result of any
reletting) shall be applied to Tenant’s obligations in the order which Landlord
may determine or as may be prescribed by the laws of the State in which the
Premises are located.

 

16.7         Landlord’s Security Interest. The parties intend that if an Event
of Default occurs under this Lease, Landlord will control Tenant’s Personal
Property and the Intangible Property so that Landlord or its designee or nominee
can operate or re-let the Premises intact for their Primary Intended Use.
Accordingly, to implement such intention, and for the purpose of securing the
payment and performance obligations of Tenant hereunder, Landlord and Tenant
agree as follows:

 

16.7.1    Tenant, as debtor, hereby grants to Landlord, as secured party, a
security interest in, and an express contractual lien upon, all of Tenant’s
right, title and interest in and to Tenant’s Personal Property and in and to the
Intangible Property and any and all products, rents, proceeds and profits
thereof in which Tenant now owns or hereafter acquires an interest or right,
including any leased Tenant’s Personal Property, and further including the
property and interests in property described on Exhibit C hereto (except to the
extent such items constitute Landlord’s Personal Property), and all of Tenant’s
right, title and interest in and to the impound account established pursuant to
Section 4.4 above and the Replacement Reserve Fund (collectively, the
“Collateral”). This Lease constitutes a security agreement covering all such
Tenant’s Personal Property and the Intangible Property. The security interest
granted to Landlord with respect to Tenant’s Personal Property in this
Subsection is intended by Landlord and Tenant to be subordinate to any security
interest granted in connection with the financing or leasing of all or any
portion of the Tenant’s Personal Property so long as the lessor or financier of
such Tenant’s Personal Property agrees to give Landlord written notice of any
default by Tenant under the terms of such lease or financing arrangement, to
give Landlord a reasonable time following such notice to cure any such default
and consents to Landlord’s written assumption of such lease or financing
arrangement upon Landlord’s curing of any such defaults.

 



 -27-

 

 

16.7.2    Tenant hereby authorizes Landlord to file such financing statements,
continuation statements and other documents as may be necessary or desirable to
perfect or continue the perfection of Landlord’s security interest in the
Collateral. In addition, if required by Landlord at any time during the Term,
Tenant shall execute and deliver to Landlord, in form reasonably satisfactory to
Landlord, additional security agreements, financing statements, fixture filings
and such other documents as Landlord may reasonably require to perfect or
continue the perfection of Landlord’s security interest in the Collateral. In
the event Tenant fails to execute any financing statement or other documents for
the perfection or continuation of Landlord’s security interest, Tenant hereby
appoints Landlord as its true and lawful attorney-in-fact to execute any such
documents on its behalf, which power of attorney shall be irrevocable and is
deemed to be coupled with an interest.

 

16.7.3    Tenant will give Landlord at least thirty (30) days’ prior written
notice of any change in Tenant’s name, identity, jurisdiction of organization or
corporate structure. With respect to any such change, Tenant will promptly
execute and deliver such instruments, documents and notices and take such
actions, as Landlord deems necessary or desirable to create, perfect and protect
the security interests of Landlord in the Collateral.

 

16.7.4    Upon the occurrence of an Event of Default, Landlord shall be entitled
to exercise any and all rights or remedies available to a secured party under
the Uniform Commercial Code, or available to a lessor under the laws of the
State, with respect to Tenant’s Personal Property and the Intangible Property,
including the right to sell the same at public or private sale.

 

SECTION 17

 

17.1         Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to
make any payment or to perform any act required to be made or performed
hereunder within fifteen (15) days after written demand by Landlord (except in
case of emergencies), Landlord, without waiving or releasing any obligation or
default, may, but shall be under no obligation to, make such payment or perform
such act for the account and at the expense of Tenant, and may, to the extent
permitted by law, enter upon the Premises for such purpose and take all such
action thereon as, in Landlord’s opinion, may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of Tenant. All sums so paid
by Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be paid by Tenant to Landlord on demand.

 

SECTION 18

 

18.1         Intentionally Omitted.

 



 -28-

 

 

SECTION 19

 

19.1         Renewal Terms.

 

19.1.1    Provided that no Event of Default has occurred and is continuing,
either at the date of exercise or upon the commencement of an Extended Term (as
hereunder defined), then Tenant shall have the right to renew this Lease with
respect to the Premises of all (but not less than all) of the Premises for
two (2) consecutive five (5) year renewal terms (each an “Extended Term”).
Tenant shall exercise its renewal options in this Section if at all, by (a)
giving written notice to Landlord of such renewal (“Tenant’s Exercise Notice”)
not less than nine (9) months and not more than twelve (12) months prior to the
expiration of the then applicable current Term; and (b) delivering to Landlord
concurrent with such notice a reaffirmation of the Guaranty executed by
Guarantor stating, in substance, that Guarantor’s obligations under the Guaranty
shall extend to this Lease, as extended by the applicable Extended Term. The
failure to give any such notice in a timely manner shall result in a forfeiture
of such renewal options. During each Extended Term, all of the terms and
conditions of this Lease shall continue in full force and effect.

 

19.1.2    Landlord shall notify Tenant of the proposed Fair Market Rent for the
Premises within thirty (30) days of receipt of Tenant’s Exercise Notice. “Fair
Market Rent” shall be the anticipated rate in effect for the Premises as of the
commencement of the renewal term, based upon the rents generally in effect for
new leases of space in the area in which the Premises are located of equivalent
quality, size, utility and location, with the length of the extended term and
the credit standing of Tenant to be taken into account. In no event shall the
Fair Market Rent be less than the Minimum Rent set forth herein. Landlord shall
lease to Tenant the Premises in their then-current condition, and Landlord shall
not provide to Tenant any allowances (e.g., moving allowance, construction
allowance, free rent or the like) or other tenant inducements. If Tenant does
not accept the rate set forth in Landlord’s notice, Tenant shall have the right,
upon notice sent to Landlord within fifteen (15) days of receipt of Landlord’s
notice containing the proposed Fair Market Rent, either to (a) revoke its
exercise of the renewal option, in which event this Lease shall expire at the
expiration of the then current term; or (b) require that Fair Market Rent be
determined by an appraisal. If Tenant does not so notify Landlord, Tenant shall
be deemed to have accepted the Fair Market Rent set forth in Landlord’s notice.
In the event Tenant elects (b), above, the following shall apply:

 

(a)         Landlord shall send written notice to Tenant (“Landlord’s Notice”)
designating the name of Landlord’s independent, third party Appraiser
(“Landlord’s Appraiser”).

 

(b)         Within five (5) days of receipt of Landlord’s notice, Tenant shall
notify Landlord of either (i) Tenant’s acceptance of Landlord’s Appraiser; or
(ii) the name of Tenant’s independent third party Appraiser (“Tenant’s
Appraiser”). If Tenant fails to so notify Landlord, Tenant shall be deemed to
have accepted Landlord’s Appraiser.

 

(c)         If Tenant accepts Landlord’s Appraiser, the Fair Market Rent shall
be determined by Landlord’s Appraiser within thirty (30) days of Landlord’s
Notice.

 

(d)         If Tenant does not accept Landlord’s Appraiser, within thirty (30)
days of Landlord’s Notice Landlord’s Appraiser and Tenant’s Appraiser shall each
state what they believe the Fair Market Rent to be. If the two (2) rates vary by
five percent (5%) or less, then the Fair Market Rent shall be the average of the
two (2) rates. If the two (2) rates vary by more than five percent (5%), such
two Appraisers shall select an independent third party Appraiser no later than
sixty (60) days after Landlord’s Notice, and within five (5) days after such
appointment, the third Appraiser shall select one (1) of the two (2) rates set
by Landlord’s Appraiser and Tenant’s Appraiser as the Fair Market Rent.

 



 -29-

 

 

(e)         If Tenant does not approve the Fair Market Rent determined by the
above process, Tenant may revoke its exercise of the renewal option within
ninety (90) days following the date of Tenant’s Exercise Notice (a
“Post-Appraisal Revocation”), in which event this Lease shall expire at the
expiration of the then current term.

 

(f)          If Tenant elects a Post-Appraisal Revocation, Tenant shall bear the
cost of all of the Appraisers. Otherwise, each party shall bear the cost of its
Appraiser; provided, however (i) if Tenant accepts Landlord’s Appraiser, the
parties shall share equally the cost of Landlord’s Appraiser; or (ii) if a third
Appraiser is appointed, the parties shall share equally the cost of such third
Appraiser.

 

(g)         “Appraiser” shall mean a real estate broker who has a minimum of
five (5) years’ experience in the Melbourne, Florida leasing market for
properties to the Premises, who is licensed by the State of Florida, and who is
not affiliated with either party or involved in an active transaction with
either party.

 

SECTION 20

 

20.1         Holding Over. If Tenant shall for any reason remain in possession
of the Premises after the expiration or earlier termination of the Term, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Rent each month One Hundred Fifty Percent (150%) of the sum of
(a) monthly Minimum Rent applicable to the prior Lease Year, together with
(b) all Additional Charges and all other sums payable by Tenant pursuant to this
Lease. During such period of month-to-month tenancy, Tenant shall be obligated
to perform and observe all of the terms, covenants and conditions of this Lease,
but shall have no rights hereunder other than the right, to the extent given by
law to month-to-month tenancies, to continue its occupancy and use of the
Premises. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Lease.

 

SECTION 21

 

21.1         Rent Reserve Fund. Guarantor must maintain and demonstrate, on
demand from Landlord, a cash (including cash equivalents or assets that can be
liquidated within ninety (90) days) account on its balance sheet, or
alternatively, at Guarantor’s option, a letter of credit (the “Rent Reserve
Letter of Credit”) at least equal to the Minimum Required Rent Reserve (the
“Rent Reserve Fund”). Guarantor may use the cash account or Landlord may draw
upon the Rent Reserve Letter of Credit, as applicable, to pay Rent (a “Rent
Reserve Fund Draw”). If a Rent Reserve Fund Draw occurs, then Guarantor will
replenish the Rent Reserve Fund monthly in the amount of Fifty Thousand Dollars
($50,000) per month until the Rent Reserve Fund reaches the Minimum Required
Rent Reserve. The Rent Reserve Fund will count as part of any cash reserve
requirement and in the Minimum Net Worth computation.

 



 -30-

 

 

21.2         Letter of Credit Requirements. The following requirements shall
apply to any letters of credit posted by Tenant in connection with this Lease
(the “Letter of Credit Requirements”):

 

21.2.1    Each letter of credit must be unconditional, irrevocable and in
substantially the form attached hereto as Exhibit D (or another form
satisfactory to Landlord).

 

21.2.2    Intentionally Omitted.

 

21.2.3    Tenant understands that Landlord is relying upon the financial
condition of the issuer of the letter of credit, as a primary inducement to
Landlord to lease the Premises to Tenant. In the event Moody’s rating on the
issuer’s long term senior debt becomes less than Baa2 while the letter of credit
is outstanding, Landlord may notify Tenant of such fact, and Tenant shall have
five (5) days from the date of such notice within which to either (i) secure the
letter of credit with additional collateral acceptable to Landlord in its sole
discretion; (ii) provide a substitute letter of credit in the same form as the
letter of credit but issued by a banking institution reasonably satisfactory to
Landlord having its senior long term debt rated at least Baa2 by Moody’s or
equivalent rating service; or (iii) have the letter of credit confirmed by a
banking institution reasonably satisfactory to Landlord having its senior long
term debt rated at least Baa2 by Moody’s or equivalent rating service. Failure
to do one of the foregoing within such time shall constitute an Event of Default
and shall entitle Landlord to present the letter of credit for payment at any
time after such default, without providing Tenant any further notice or
opportunity to cure, and the entire sum drawn thereunder shall be held by
Landlord as provided in Subsection 21.2.13, below.

 

21.2.4    Each letter of credit mush expressly permit partial drawings on
multiple occasions.

 

21.2.5    Each letter of credit shall provide that it is assignable by Landlord
without charge to Landlord and without limitation on the permitted number of
assignments.

 

21.2.6    Unless otherwise provided herein, the initial letter of credit shall
expire no sooner than twelve (12) months from the date thereof. The letter of
credit must be satisfactorily renewed or replaced with replacement letters of
credit meeting all of the Letter of Credit Requirements except that the
expiration date shall be no less than twelve (12) months from the date of
issuance. Such renewal or replacement letters of credit must be in Landlord’s
possession no later than sixty (60) days prior to the expiration of the then
current letter of credit. Tenant shall be responsible for obtaining such renewal
or replacement letters of credit at its sole expense. Failure to renew a letter
of credit in accordance with the foregoing will entitle Landlord to present the
letter of credit for payment, without providing Tenant any notice or opportunity
to cure, and the entire sum drawn thereunder shall be held by Landlord as
provided in subsection 21.2.13, below.

 

21.2.7    Each letter of credit shall provide that it will be honored upon a
signed statement by Landlord that Landlord is entitled to draw upon such letter
of credit under this Lease and shall require no signature or statement from any
party other than Landlord.

 



 -31-

 

 

21.2.8    Each letter of credit shall provide that, following the honor of any
drafts in an amount less than the aggregate amount thereof, the financial
institution shall return the original letter of credit to Landlord and
Landlord’s rights as to the remaining amount of such letter of credit will not
be extinguished.

 

21.2.9    In the event of a transfer of Landlord’s interest in the Premises,
Landlord may transfer any letter of credit held by Landlord to the transferee
and thereupon shall, without any further agreement between the parties, be
released by Tenant from all liability therefor, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of any such letter
of credit to a new Landlord.

 

21.2.10  Landlord’s rights in and to any letter of credit may be assigned and
pledged by Landlord to a Mortgagee as security in connection with a Mortgage.

 

21.2.11  Tenant will not assign or encumber the letter of credit or any part
thereof and agrees that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

21.2.12  Upon the occurrence of an Event of a Default, in addition to any or all
of its other remedies contained in this Lease, Landlord shall have the right
(but not the obligation) to present the letter of credit for payment and to draw
thereon, in whole or in part. In the event of any such draw, Landlord may
require that Tenant forthwith provide Landlord with an additional letter of
credit in an amount sufficient to restore the aggregate amounts of the letter(s)
of credit held by Landlord to the amount prior to such draw.

 

21.2.13  Landlord may use or apply the whole or any part of the amounts drawn on
the letter(s) of credit (the “Proceeds”) for the payment of Tenant’s obligations
under this Lease. Any Proceeds not otherwise applied to amounts then due
Landlord shall serve as security for the prompt, full, and faithful performance
by Tenant of the terms and provisions of this Lease. Tenant’s obligation to
furnish the letter of credit and any use, application or retention by Landlord
of all or any part of the Proceeds shall not be deemed in any way to constitute
liquidated damages for any default by Tenant, or to limit the remedies to which
Landlord is otherwise entitled under the terms of this Lease. In the event the
Proceeds are reduced below the original amount of the letter of credit by such
use or application, Tenant shall deposit with Landlord, within ten (10) days
after notice, an amount sufficient to restore the amount of the Proceeds to the
original amount. Landlord shall not be required to keep the Proceeds separate
from Landlord’s general funds or pay interest on the Proceeds. Provided Tenant
has performed all of its obligations under this Lease, any remaining portion of
the Proceeds shall be returned to Tenant within thirty (30) days subsequent to
the expiration of the Term. No trust or fiduciary relationship is created herein
between Landlord and Tenant with respect to the Proceeds. If Landlord transfers
the Premises during the Term of this Lease, Landlord may pay the Proceeds to
Landlord’s successor-in-interest, in which event the transferring Landlord shall
be released from all liability for the return of the Proceeds.

 



 -32-

 

 

21.2.14  Landlord shall return the letter of credit to Tenant within thirty (30)
days following the expiration of the Term; provided however, no such release
shall occur at any time when Tenant has failed to perform any of its obligations
under the under the Lease, regardless of whether any applicable notice or cure
periods have expired.

 

21.3         Subordination of Debt and Distributions. Tenant will not seek to
subordinate the Rent payable under this Lease to any creditor obligation or
debt. Rent will be paid and received, and current under this Lease, before
(a) any other creditor obligation or debt is paid; and (b) any profits are
distributed to Tenant’s owners or assigns.

 

SECTION 22

 

22.1         Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Premises as a consequence of the damage or destruction
thereof by fire, the elements, casualties, thefts, riots, wars or otherwise, or
in consequence of foreclosures, attachments, levies or executions (other than by
Landlord and Persons claiming from, through or under Landlord) is assumed by
Tenant, and no such event shall entitle Tenant to any abatement of Rent unless
Tenant’s occupancy is interrupted due to the gross negligence or willful
misconduct of landlord.

 

SECTION 23

 

23.1         General Indemnification. In addition to the other indemnities
contained herein, and notwithstanding the existence of any insurance carried by
or for the benefit of Landlord or Tenant, and without regard to the policy
limits of any such insurance, Tenant shall protect, indemnify, save harmless and
defend Landlord and its Affiliates from and against all liabilities,
obligations, claims, damages penalties, causes of action, costs and expenses,
including reasonable attorneys’, consultants’ and experts’ fees and expenses,
imposed upon or incurred by or asserted against Landlord by reason of: (a) any
accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Premises or adjoining sidewalks thereto; (b) any use,
misuse, non-use, condition, maintenance or repair by Tenant of the Premises; or
(c) any failure on the part of Tenant to perform or comply with any of the terms
of this Lease. Any amounts that become payable by Tenant under this Section
shall be paid within ten (10) days after demand by Landlord, and if not timely
paid shall bear interest at the Overdue Rate from the date of such determination
to the date of payment. Tenant, at its sole cost and expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Landlord or its Affiliates or may compromise or otherwise dispose of the
same as Tenant sees fit; provided, however, that any legal counsel selected by
Tenant to defend Landlord shall be reasonably satisfactory to Landlord. All
indemnification covenants are intended to apply to losses, damages, injuries,
claims, etc. incurred directly by the indemnified parties and their property, as
well as by the indemnifying party or third party, and their property. For
purposes of this Section, any acts or omissions of Tenant, or by employees,
agents, assignees, contractors, subcontractors or others acting for or on behalf
of Tenant (whether or not they are negligent, intentional, willful or unlawful),
shall be strictly attributable to Tenant. It is understood and agreed that
payment shall not be a condition precedent to enforcement of the foregoing
indemnification obligations.

 



 -33-

 

 

SECTION 24

 

24.1         Transfers.

 

24.1.1    Assignment.

 

(a)          Tenant shall not, without Landlord’s prior written consent, either
directly or indirectly or through one or more step transactions or tiered
transactions, voluntarily or by operation of law, (i) assign, convey, sell,
pledge, mortgage, hypothecate or otherwise encumber, transfer or dispose of all
or any part of this Lease or Tenant’s leasehold estate hereunder; (ii) engage
the services of any Person for the management or operation of all or any part of
the Premises or any Capital Additions; (iii) if Tenant is not publicly traded,
convey, sell, assign, transfer or dispose of any stock or partnership,
membership or other interests (whether equity or otherwise) in Tenant (which
shall include any conveyance, sale, assignment, transfer or disposition of any
stock or partnership, membership or other interests (whether equity or
otherwise) in any Controlling Person(s)), if such conveyance, sale, assignment,
transfer or disposition results, directly or indirectly, in a change in control
of Tenant (or in any Controlling Person(s)); (iv) dissolve, merge, reorganize,
recapitalize, exchange shares or consolidate Tenant (which shall include any
dissolution, merger, reorganization, recapitalization, exchange of shares or
consolidation of any Controlling Person) with any other Person, if such
dissolution, merger, reorganization, recapitalization, exchange of shares or
consolidation, directly or indirectly, results in a change in control of Tenant
or in any Controlling Person(s); (iv) sell, convey, assign, or otherwise
transfer all or substantially all of the assets of Tenant (which shall include
any sale, conveyance, assignment, or other transfer of all or substantially all
of the assets of any Controlling Person(s)); or (v) enter into or permit or
allow to be entered into any agreement or arrangement to do any of the foregoing
or to grant any option or other right to any Person to do any of the foregoing
(each of the aforesaid acts referred to in clauses (a) through (g) being
referred to herein as a “Transfer”). If Tenant so allows, causes, permits or
suffers any such Transfer without Landlord’s consent in each such instance, such
event shall constitute an Event of Default by Tenant under this Lease.

 

(b)         Notwithstanding the foregoing, (i) if the creditworthiness of the
proposed assignee is greater than the creditworthiness of Tenant as of the date
of this Lease or the date of the proposed assignment, whichever is higher,
Landlord’s consent to an assignment shall not be required as long as the
proposed assignee meets all other requirements of this Lease, including without
limitation insurability and legal diligence; and (ii) if the creditworthiness of
the proposed assignee is equal to the creditworthiness of Tenant as of the date
of this Lease or the date of the proposed assignment, whichever is higher,
Landlord’s consent to an assignment shall not be unreasonably withheld or
conditioned as long as the proposed assignee meets all other requirements of
this Lease, including without limitation insurability and legal diligence. It is
understood that Landlord may nonetheless withhold consent despite satisfaction
of the conditions in the foregoing subsections based on other reasonable
grounds.

 

24.1.2    Subletting. Subletting will not require approval of Landlord but will
be limited to existing corporate operators, optionally including ancillary
medical operators and services (pharmacy, ambulance service, physician joint
venture, mobile imaging, etc.). Landlord will not unreasonably withhold its
consent for subleases of vacant space to other third party subtenants. Tenant
will not pledge or encumber any sublease rents to any third party. Upon any
default under the Lease which has not been cured within ninety (90) days after
notice, all sublease rents will be paid directly to Landlord. Tenant shall not,
without Landlord’s prior written consent in each instance, allow, cause, permit
or suffer all or any portion of the Premises to be leased, subleased or licensed
to, or used or occupied by, any other Person. If Tenant allows, causes, permits
or suffers any sublease or occupancy without Landlord’s prior written consent if
required hereunder, same shall constitute an Event of Default by Tenant under
this Lease.

 



 -34-

 

 

24.1.3    Costs. Tenant shall reimburse Landlord for Landlord’s actual,
reasonable, out of pocket costs and expenses, not to exceed $1,500, incurred in
conjunction with the processing and documentation of any request to Transfer,
whether or not such Transfer is actually consummated.

 

24.1.4    No Release of Tenant’s Obligations. No assignment, conveyance,
subletting or other action pursuant to this Section shall relieve Tenant of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder.

 

24.1.5    REIT Protection. Anything contained in this Lease to the contrary
notwithstanding, (a) no Transfer shall be consummated on any basis such that the
rental or other amounts to be paid by the Occupant, assignee, manager or other
transferee thereunder would be based, in whole or in part, on the income or
profits derived by the business activities of the Occupant, assignee, manager or
other transferee; (b) Tenant shall not furnish or render any services to an
Occupant, assignee, manager or other transferee with respect to whom Transfer
Consideration is required to be paid or manage or operate the Premises and/or
any Capital Additions so Transferred with respect to which Transfer
Consideration is being paid; (c) Tenant shall not consummate a Transfer with any
Person in which Landlord or its Affiliate owns an interest, directly or
indirectly by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code; and (d) Tenant shall not consummate a Transfer
with any Person or in any manner which could cause any portion of the amounts
received by Landlord pursuant to this Lease or any Occupancy Arrangement to fail
to qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto or that could cause any
other income of Landlord or its Affiliate to fail to qualify as income described
in Section 856(c)(2) of the Code.

 

24.1.6    Transfers in Bankruptcy. In the event of a Transfer or assignment of
this Lease pursuant to the provisions of the Bankruptcy Code, all consideration
payable or otherwise to be delivered in connection with such Transfer or
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord and shall not constitute property of Tenant or of
the estate of Tenant within the meaning of the Bankruptcy Code. Any
consideration constituting Landlord’s property pursuant to the immediately
preceding sentence and not paid or delivered to Landlord shall be held in trust
for the benefit of Landlord and be promptly paid or delivered to Landlord. For
purposes of this Subsection, the term “consideration” shall mean and include
money, services, property and any other thing of value such as payment of costs,
cancellation or forgiveness of indebtedness, discounts, rebates, barter and the
like. If any such consideration is in a form other than cash (such as in kind,
equity interests, indebtedness earn-outs, or other deferred payments, consulting
or management fees, etc.), Landlord shall be entitled to receive in cash the
then present fair market value of such consideration.

 



 -35-

 

 

SECTION 25

 

25.1         Officer’s Certificates and Financial Statements.

 

25.1.1    Officer’s Certificate. At any time and from time to time upon Tenant’s
receipt of not less than ten (10) days’ prior written request by Landlord,
Tenant shall furnish to Landlord an Officer’s Certificate certifying (a) that
this Lease is unmodified and in full force and effect, or that this Lease is in
full force and effect as modified and setting forth the modifications; (b) the
dates to which the Rent has been paid; (c) whether or not, to the best knowledge
of Tenant, Landlord is in default in the performance of any covenant, agreement
or condition contained in this Lease and, if so, specifying each such default of
which Tenant may have knowledge; and (d) responses to such other questions or
statements of fact as Landlord, any ground or underlying lessor, any purchaser
or any current or prospective Mortgagee shall reasonably request. Tenant’s
failure to deliver such statement within such time shall constitute an
acknowledgment by Tenant that (i) this Lease is unmodified and in full force and
effect except as may be represented to the contrary by Landlord; (ii) Landlord
is not in default in the performance of any covenant, agreement or condition
contained in this Lease; and (iii) the other matters set forth in such request,
if any, are true and correct. Any such certificate furnished pursuant to this
Section may be relied upon by Landlord and any current or prospective Mortgagee,
ground or underlying lessor or purchaser of the Premises or any portion thereof.

 

25.1.2    Statements. Tenant shall furnish the following statements to Landlord:

 

(a)          Tenant shall, as soon as available and in any event within one
hundred twenty (120) days after the end of each Fiscal Year, provide to Landlord
annual audited financial statements of the Guarantor and Tenant for such Fiscal
Year, including therein the balance sheets of Guarantor and Tenant as of the end
of such Fiscal Year and statements of earnings and statements of cash flow of
Guarantor and Tenant for such Fiscal Year, in each case certified in a manner
acceptable to Landlord by independent certified public accountants of recognized
national standing selected by Guarantor and reasonably acceptable to Landlord
(the form of such certification to be reasonably satisfactory to Landlord),
prepared in accordance with GAAP, except as otherwise noted therein, on a basis
consistent with prior periods and fairly presenting the financial condition of
Guarantor and Tenant at the end of such Fiscal Year and the immediately
preceding Fiscal Year and in comparative columnar form.

 

(b)         Tenant shall, as soon as available and in any event within
forty-five (45) days after the end of each Quarter, provide to Landlord
quarterly financial statements of the Tenant for such Quarter, including therein
the balance sheets of Guarantor and Tenant as of the end of such Quarter, and
statements of earnings and statements of cash flow of Guarantor and Tenant for
such Quarter, in each case certified in a manner acceptable to Landlord by such
entity’s chief accounting officer as being prepared in accordance with GAAP,
except as otherwise noted therein, and that such quarterly financial statements
fairly present to financial condition of each Guarantor and Tenant as of the end
of such Quarter and year-to-date.

 



 -36-

 

 

(c)          within thirty (30) days after the end of each month of each Fiscal
Year (including the twelfth month of each Fiscal Year), a “balance sheet” and
statements of revenues and expenses for the Premises, all prepared by Tenant’s
management in accordance with GAAP, but without footnotes, except as otherwise
noted therein, on a basis consistent with prior periods, and fairly presenting
the financial condition of the Premises’ operation; without limiting the
foregoing, such statements shall include a table of Occupants by payor source
and shall include such other information as may reasonably be requested by
Landlord.

 

(d)         with the statements submitted pursuant to Subsections (a) and (b) of
this Section, a certificate signed on behalf of Tenant by the principal
financial or accounting officer of Tenant to the effect that no Event of Default
specified herein nor any event which, upon notice or with the passage of time or
both, would constitute such an Event of Default has occurred and is continuing,
or, in each case, if any such Event of Default or event has occurred and is
continuing, specifying the nature and extent thereof;

 

(e)         semi-annually, detailed rent rolls (name, term, rent, escalations,
options) of subleases, certified by the principal financial or accounting
officer of Tenant;

 

(f)          Intentionally Omitted.

 

(g)         promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Tenant as Landlord may
reasonably request, including, without limitation, prompt notice of any Event of
Default or any event which, with the passage of time or the giving of notice, or
both, would constitute an Event of Default and prompt notice of any action, suit
or proceeding at law or in equity or by or before any governmental
instrumentality or other agency which, if adversely determined, would materially
adversely affect Tenant’s or the Premises’ business, operations, properties,
assets or condition, financial or otherwise.

 

25.1.3    Licensing Information. Tenant shall promptly furnish to Landlord
complete copies of all surveys, examinations, inspections, compliance
certificates and similar reports of any kind issued to Tenant or its property
manager by any governmental agencies or authorities having jurisdiction over the
licensing of the operation of the Premises that are material to the Premises or
their ownership or operation.

 

SECTION 26

 

26.1         Landlord’s Right to Inspect and Show the Premises. Tenant shall
permit Landlord and its authorized representatives, upon reasonable prior
notice, to (a) inspect the Premises and (b) exhibit the same to prospective
purchasers and lenders, and during the last twelve (12) months of the Term to
prospective lessees or managers, in each instance during usual business hours
and subject to any reasonable security, health, safety or confidentiality
requirements of Tenant or any Legal Requirement or Insurance Requirement. Tenant
shall cooperate with Landlord in exhibiting the Premises to prospective
purchasers, lenders, lessees and managers. Additionally, Landlord shall have the
right to make site visits to the Premises for purposes of inspecting the
Premises from time to time, as Landlord may determine in its reasonable
discretion.

 



 -37-

 

 

SECTION 27

 

27.1         No Waiver. No failure by Landlord to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance of full or partial payment of Rent during the
continuance of any default or Event of Default shall constitute a waiver of any
such breach or of any such term. No waiver of any breach shall affect or alter
this Lease, which shall continue in full force and effect with respect to any
other then existing or subsequent breach.

 

SECTION 28

 

28.1         Remedies Cumulative. Each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

 

SECTION 29

 

29.1         Acceptance of Surrender. No surrender to Landlord of this Lease or
of the Premises shall be valid or effective unless agreed to and accepted in
writing by Landlord and no act by Landlord or any representative or agent of
Landlord, other than such a written acceptance by Landlord, shall constitute an
acceptance of any such surrender.

 

SECTION 30

 

30.1         No Merger. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (a) this Lease or the leasehold
estate created hereby or any interest in this Lease or such leasehold estate;
and (b) the fee estate in the Premises.

 

SECTION 31

 

31.1         Conveyance by Landlord. Landlord may, without the consent or
approval of Tenant, sell, transfer, assign, convey or otherwise dispose of the
Premises, subject, however, to this Lease. If Landlord or any successor owner of
the Premises shall sell, transfer, assign, convey or otherwise dispose of the
Premises other than as security for a debt, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord with respect to the Premises under this Lease arising or
accruing from and after the date of such sale, transfer, assignment or other
disposition and all such future liabilities and obligations with respect to the
Premises shall thereupon be binding upon such purchaser, grantee, assignee or
transferee.

 

SECTION 32

 

32.1         Quiet Enjoyment. So long as Tenant shall pay the Rent as the same
becomes due and shall fully comply with all of the terms of this Lease and fully
perform its obligations hereunder, Tenant shall peaceably and quietly have, hold
and enjoy the Premises for the Term, free of any claim or other action by
Landlord or anyone claiming by, through or under Landlord, but subject to all
liens and encumbrances of record as of the Commencement Date or created
thereafter as permitted hereunder or thereafter consented to by Tenant.

 



 -38-

 

 

SECTION 33

 

33.1 Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally or by U.S. Mail. If served by U.S. Mail, it shall be
addressed as follows:

  

  If to Landlord:   GMR Melbourne, LLC
c/o Global Medical REIT, Inc.
4800 Montgomery Lane, Suite 450
Bethesda, Maryland 20814
Fax: 202 380 0891
Attn: Alfonzo Leon
Fax: 202 380 0891           with a copy to:   Bradley Arant Boult Cummings LLP
1600 Division Street, Suite 700
Nashville, TN 37203
Attn: Ann Peldo Cargile
Fax: 615-252-2373           If to Tenant:   Marina Towers, LLC
709 S. Harbor City Boulevard, Suite 250
Melbourne, Florida 32901
Attn: Christian Romandetti
Fax No.: 321-723-3996
E-mail: chris@romandetti.com           with a copy to:   Dean Mead
800 North Magnolia Avenue
Suite 1500
Orlando, FL 32803
Attn: Stanley A. Gravenmier
Fax: (407) 423-1831



 

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as UPS or Federal Express). Any notice sent by facsimile shall be
effective upon confirmation of receipt in legible form, provided that an
original of such facsimile is also sent to the intended addressee by another
method approved in this Section, and any notice sent by a nationally recognized
overnight courier shall be effective on the date of delivery to the party at its
address specified above as set forth in the courier’s delivery receipt. Either
party may, by notice to the other from time to time in the manner herein
provided, specify a different address for notice purposes.

 



 -39-

 

 

SECTION 34

 

34.1         Intentionally Omitted

 

SECTION 35

 

35.1         Ongoing Required Maintenance and Capital Expenditures. Beginning on
the Commencement Date and continuing throughout the Term, Guarantor shall fund
and maintain on its balance sheet a repair and replacement fund (a “Replacement
Reserve Fund”) in the amount of $100,000.00. Without in any way limiting
Tenant’s obligations under Section 9.1 or elsewhere in the Lease, commencing on
the Commencement Date, and continuing through the Term (including any Extended
Terms), Guarantor may release funds from the Replacement Reserve Fund to Tenant
for Qualified Capital Expenditures to improve and maintain the Premises. Any
deductions from the Replacement Reserve Fund will be replaced within the
following 12 month period by Guarantor.

 

SECTION 36

 

36.1         Landlord May Grant Liens. Without the consent of Tenant, Landlord
may, from time to time, directly or indirectly, create or otherwise cause to
exist any Mortgage upon the Premises. This Lease is and at all times shall be
subject and subordinate to any Mortgage that may now or hereafter affect the
Premises and to all renewals, modifications, consolidations, replacements and
extensions thereof or any part(s) or portion(s) thereof. This clause shall be
self-operative and no further instrument of subordination shall be required;
provided, however, that in confirmation of such subordination, Tenant shall
execute promptly any certificate or document that Landlord or any Mortgagee may
request for such purposes. If, in connection with obtaining financing or
refinancing for the Premises, a Mortgagee or prospective Mortgagee shall request
reasonable modifications to this Lease as a condition to such financing or
refinancing, Tenant shall not withhold or delay its consent thereto.

 

36.2         Attornment. If Landlord’s interest in the Premises is sold,
conveyed or terminated upon the exercise of any remedy provided for in any
Mortgage, or otherwise by operation of law: (a) at the new owner’s option,
Tenant shall attorn to and recognize the new owner as Tenant’s Landlord under
this Lease or enter into a new lease substantially in the form of this Lease
with the new owner, and Tenant shall take such actions to confirm the foregoing
within ten (10) days after request; and (b) the new owner shall not be
(i) liable for any act or omission of Landlord under this Lease occurring prior
to such sale, conveyance or termination, (ii) subject to any offset, abatement
or reduction of rent because of any default of Landlord under this Lease
occurring prior to such sale, conveyance or termination, (iii) bound by any
previous modification or amendment to this Lease or any previous prepayment of
more than one month’s rent, unless such modification, amendment or prepayment
shall have been approved in writing by the Mortgagee or, in the case of such
prepayment, such prepayment of rent has actually been delivered to such
successor lessor, or (iv) liable for any security deposit or other collateral
deposited or delivered to Landlord pursuant to this Lease unless such security
deposit or other collateral has actually been delivered to such successor
lessor.

 



 -40-

 

 

36.3         Compliance with Mortgage Documents.

 

36.3.1    With respect to any Mortgages and any refinancing of any Mortgage,
prior to the execution and delivery of any Mortgage Documents relating thereto,
Landlord shall provide copies of the same to Tenant for Tenant’s review. Tenant
acknowledges that any Mortgage Documents executed by Landlord will impose
certain obligations on the “Borrower” thereunder to comply with or cause the
operator and/or lessee of the Premises to comply with all representations,
covenants and warranties contained therein relating to the Premises and the
operator and/or lessee thereof, including, covenants relating to (a) the
maintenance and repair of the Premises; (b) maintenance and submission of
financial records and accounts of the operation of the Premises and related
financial and other information regarding the operator and/or lessee of the
Premises; (c) the procurement of insurance policies with respect to the
Premises; and (d) without limiting the foregoing, compliance with all Legal
Requirements relating to the Premises and the operation thereof for their
Primary Intended Use. For so long as any Mortgages encumber the Premises, or any
portion thereof, Tenant covenants and agrees, at its sole cost and expense and
for the express benefit of Landlord, to operate the Premises in strict
compliance with the terms and conditions of the Mortgage Documents (other than
payment of any indebtedness evidenced or secured thereby) and to timely perform
all of the obligations of Landlord relating thereto), or to the extent that any
of such duties and obligations may not properly be performed by Tenant, Tenant
shall cooperate with and assist Landlord in the performance thereof (other than
payment of any indebtedness evidenced or secured thereby); provided, however,
that the duties and obligations imposed upon Tenant by the Mortgage Documents
relating thereto and this Section entered into after the Commencement Date may
not be materially more burdensome to Tenant than Tenant’s obligations to
Landlord under this Lease

 

SECTION 37

 

37.1         Hazardous Substances. Tenant shall not allow any Hazardous
Substance to be located, stored, disposed of, released or discharged in, on,
under or about the Premises or incorporated in the Premises; provided, however,
that Hazardous Substances may be brought, kept, used or disposed of in, on or
about the Premises in quantities and for purposes similar to those brought,
kept, used or disposed of in, on or about similar facilities used for purposes
similar to the Primary Intended Use and which are brought, kept, used and
disposed of in strict compliance with Legal Requirements.

 

37.2         Notices. Tenant shall provide to Landlord promptly, and in any
event immediately upon Tenant’s receipt thereof, a copy of any notice or
notification with respect to (a) any violation of a Legal Requirement relating
to Hazardous Substances located in, on, or under the Premises; (b) any
enforcement, cleanup, removal, or other governmental or regulatory action
instituted, completed or threatened with respect to the Premises; (c) any claim
made or threatened by any Person against Tenant or the Premises relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from any Hazardous Substance; and (d) any reports made
to any federal, state or local environmental agency arising out of or in
connection with any Hazardous Substance in, on, under or removed from the
Premises, including any complaints, notices, warnings or asserted violations in
connection therewith.

 



 -41-

 

 

37.3         Remediation. If Tenant becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Premises or any adjacent property thereto, or if Tenant, Landlord or the
Premises becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Premises,
Tenant shall immediately notify Landlord of such event and, at its sole cost and
expense, cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to implement and
diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Landlord shall have the right, but not the
obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

 

37.4         Indemnity. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third-party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Landlord) incurred in connection with, arising out
of, resulting from or incident to, directly or indirectly, before or during the
Term (a) the production, use, generation, storage, treatment, transporting,
disposal, discharge, release or other handling or disposition of any Hazardous
Substances from, in, on or about the Premises (collectively, “Handling”); (b)
the presence of any Hazardous Substances in, on, under or about the Premises and
(c) the violation of any Legal Requirements (including Environmental Laws).
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual, consequential and punitive damages) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, attorney’s fees, expert fees, consultation fees, and court costs, and
all amounts paid in investigating, defending or settling any of the foregoing.
Without limiting the scope or generality of the foregoing, Tenant expressly
agrees to reimburse Landlord for any and all costs and expenses incurred by
Landlord:

 

37.4.1    In investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Premises;

 

37.4.2    In bringing the Premises into compliance with all Legal Requirements;
and

 

37.4.3    Removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Premises or offsite.

 

If any claim is made hereunder, Tenant agrees to pay such claim promptly, and in
any event to pay such claim within thirty (30) calendar days after receipt by
Tenant of notice thereof. If any such claim is not so paid and Landlord is
ultimately found or agrees to be responsible therefore, Tenant agrees also to
pay interest on the amount paid from the date of the first notice of such claim,
at the Overdue Rate.

 



 -42-

 

 

37.5         Environmental Inspection. If Landlord reasonably believes the
Premises to be in violation of applicable Environmental Laws, then (a) Landlord
shall have the right, from time to time, and upon not less than five (5) days’
written notice to Tenant, except in the case of an emergency in which event no
notice shall be required, to conduct an inspection of the Premises and all
Capital Additions to determine the existence or presence of Hazardous Substances
on or about the Premises or any such Capital. Additions; (b) Landlord shall have
the right to enter and inspect the Premises and all Capital Additions, conduct
any testing, sampling and analyses it deems necessary and shall have the right
to inspect materials brought into the Premises or any such Capital Additions;
(c) Landlord may retain such experts as it deems necessary or desirable to
conduct the inspection, perform the tests referred to herein, and to prepare a
written report in connection therewith; and (d) all costs and expenses incurred
by Landlord under this Section shall be paid on demand as Additional Charges by
Tenant to Landlord. Failure to conduct an environmental inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion be
intended as a release of any liability for environmental conditions subsequently
determined to be associated with or to have occurred during Tenant’s tenancy.
Tenant shall remain liable for any environmental condition related to or having
occurred during its tenancy regardless of when such conditions are discovered
and regardless of whether or not Landlord conducts an environmental inspection
at the termination of this Lease. The obligations set forth in this Section
shall survive the expiration or earlier termination of the Lease.

 

SECTION 38

 

38.1         Memorandum of Lease. Landlord and Tenant shall, promptly upon the
request of either, enter into one or more short form memoranda of this Lease,
each in form suitable for recording under the laws of the applicable State.
Tenant shall pay all costs and expenses of recording any such memoranda and
shall fully cooperate with Landlord in removing from record any such memoranda
upon the expiration or earlier termination of the Term.

 

SECTION 39

 

39.1         Sale of Assets. Notwithstanding any other provision of this Lease,
Landlord shall not be required to (a) sell or transfer the Premises, or any
portion thereof, which is a real estate asset as defined in Section 856(c)(5)(B)
of the Code, or functionally equivalent successor provision, of the Code, to
Tenant if Landlord’s counsel advises Landlord that such sale or transfer may not
be a sale of property described in Section 857(b)(6)(C), or functionally
equivalent successor provision, of the Code; or (b) sell or transfer the
Premises, or any portion thereof, to Tenant if Landlord’s counsel advises
Landlord that such sale or transfer could result in an unacceptable amount of
gross income for purposes of the Ninety-Five percent (95%) gross income test
contained in Section 856(c)(2), or functionally equivalent successor provision,
of the Code. If Tenant has the right or obligation to purchase the property
pursuant to the terms herein, and if Landlord determines not to sell such
property pursuant to the above sentence, then Tenant shall purchase such
property, upon and subject to all applicable terms and conditions set forth in
this Lease, including the provisions of Section 40.1, at such time as the
transaction, upon the advice of Landlord’s counsel, would be a sale of property
(to the extent the Premises is a real estate asset) described in Section
857(b)(6)(C), or functionally equivalent successor provision, of the Code, and
would not result in an unacceptable amount of gross income to Landlord for
purposes of the Ninety-Five Percent (95%) gross income test contained in Section
856(c)(2), or functionally equivalent successor provision of the Code and until
such time Tenant shall lease the Premises and all Capital Additions from
Landlord for the then current Minimum Rent under this Lease.

 



 -43-

 

 

SECTION 40

 

40.1         Right of First Refusal to Provide Financing. In the event Tenant
desires to develop or recapitalize any portion of the Land, including but not
limited to construction of medical office building(s), outpatient treatment
facilities, expansions or additions to the existing facility, or parking
garage(s) (an “Additional Facility”). Landlord (and/or its Affiliates) shall
have a right of first refusal to provide such financing by an amendment of this
Lease to provide such additional capital, or a separate, market-competitive
financial instrument. In the event Tenant desires to construct the Additional
Facility, Tenant shall seek bids (in the form of commitment letters or letters
of intent) (each, a “Financing Bid”) from third party lenders for such financing
(which financing must be for a minimum term of five (5) years) and shall deliver
to Landlord a copy of any Financing Bid that Tenant desires to accept. Within
thirty (30) days after Landlord’s receipt of such Financing Bid, Landlord may
elect to provide the same financing to Tenant in the same amount, and upon the
same terms, as are set forth in such Financing Bid. Such election shall be made
if at all, by Landlord (or its Affiliates) providing written notice of such
election to Tenant within said thirty (30) day period after Landlord’s receipt
of such Financing Bid. If Landlord makes such election in a timely manner,
Landlord shall be entitled to provide such financing to Tenant. If Landlord
fails to make such election in a timely manner, Landlord shall be deemed to have
waived its right to provide such financing, and Tenant may obtain such financing
from other sources. If Landlord does not elect to be the financing source for
such Additional Facility, Tenant will ground lease the portion of the Land for
such Additional Facility from Landlord at prevailing market rates that meet with
Landlord’s approval. All such Additional Facilities shall be subject to the
reasonable approval of Landlord so as not to impair the operation of the
premises for the Primary Intended Use.

 

SECTION 41

 

41.1         Authority. If Tenant is a corporation, limited liability company,
trust, or partnership, Tenant and each individual executing this Lease on behalf
of Tenant represent and warrant that each is duly authorized to execute and
deliver this Lease on behalf of Tenant and shall concurrently with the execution
and delivery of this Lease to Landlord deliver to Landlord evidence of such
authority satisfactory to Landlord.

 

SECTION 42

 

42.1         Attorneys’ Fees. If Landlord or Tenant brings an action or other
proceeding (including an arbitration pursuant to SECTION 44) against the other
to enforce any of the terms, covenants or conditions hereof or any instrument
executed pursuant to this Lease, or by reason of any breach or default hereunder
or thereunder, the party prevailing in any such action or proceeding and any
appeal thereupon shall be paid all of its costs and reasonable attorneys’ fees
incurred therein.

 



 -44-

 

 

SECTION 43

 

43.1         Brokers. Tenant warrants that it has not had any contact or
dealings with any Person or real estate broker (except for the Tenant’s broker
described in the Purchase Contract, which broker shall not be entitled to a
separate commission upon the rents payable this Lease) which would give rise to
the payment of any fee or brokerage commission in connection with this Lease and
Tenant shall indemnify, protect, hold harmless and defend Landlord from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Tenant. Landlord warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

 

SECTION 44

 

44.1         Submission to Arbitration.

 

44.1.1    Except as provided below, any controversy, dispute or claim of
whatsoever nature arising out of, in connection with, or in relation to the
interpretation, performance or breach of this Lease, including any claim based
on contract, tort or statute, shall be determined by final and binding,
confidential arbitration in accordance with the then current CPR Institute for
Dispute Resolution Rules for Non-Administered Arbitration of Business Disputes
(“CPR”), by a sole arbitrator mutually selected by Landlord and Tenant from
among the CPR Panel of Distinguished Neutrals; provided, however, that if the
CPR (or any successor organization thereto) no longer exists, then such
arbitration shall be administered by the American Arbitration Association
(“AAA”) in accordance with its then-existing Commercial Arbitration Rules, and
the sole arbitrator shall be selected in accordance with such AAA rules. Any
arbitration hereunder shall be governed by the United States Arbitration Act, 9
U.S.C. 1-16 (or any successor legislation thereto), and judgment upon the award
rendered by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. If Landlord and Tenant are not able to agree on an
arbitrator, then an arbitrator shall be appointed by the CPR or AAA upon
application by either party. The cost of the arbitrator and the expenses
relating to the arbitration (exclusive of legal fees) shall be borne equally by
Landlord and Tenant unless otherwise specified in the award of the arbitrator.
Such fees and costs paid or payable to the arbitrator shall be included in
“costs and reasonable attorneys’ fees” for purposes of Section 42.1 and the
arbitrator shall specifically have the power to award to the prevailing party
pursuant to such Section 42.1 such party’s costs and expenses incurred in such
arbitration, including fees and costs paid to the arbitrator.

 

44.1.2    The provisions of this Section shall not apply to:

 

(a)        Any unlawful detainer or other similar summary or expedited
proceeding for ejectment or recovery of possession of the Premises instituted by
Landlord in accordance with applicable Legal Requirements as the result of an
Event of Default or alleged Event of Default by Tenant pursuant to this Lease,
and any compulsory counterclaim of Tenant with respect thereto. In addition, if
permitted by applicable Legal Requirements, Landlord shall be entitled in
connection with any such proceeding to seek any damages to which it is entitled
at law, including those set forth in Section 16.

 



 -45-

 

 

(b)         Any specific controversy, dispute, question or issue as to which
this Lease specifically provides another method of determining such controversy,
dispute, question or issue and provides that a determination pursuant to such
method is final and binding, unless both Landlord and Tenant agree in writing to
waive such procedure and proceed instead pursuant to this Section.

 

(c)         Any request or application for an order or decree granting any
provisional or ancillary remedy (such as a temporary restraining order or
injunction) with respect to any right or obligation of either party to this
Lease, and any preliminary determination of the underlying controversy, dispute,
question or issue as is required to determine whether or not to grant such
relief. A final and binding determination of such underlying controversy,
dispute, question or issue shall be made by an arbitration conducted pursuant to
this Section after an appropriate transfer or reference to the arbitrator
selected pursuant to this Section upon motion or application of either party
hereto. Any ancillary or provisional relief which is granted pursuant to this
clause (c) shall continue in effect pending an arbitration determination and
entry of judgment thereon pursuant to this Section.

 

SECTION 45

 

45.1         Miscellaneous.

 

45.1.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination. In addition, all claims against,
and all liabilities and indemnities hereunder of, Tenant shall continue in full
force and effect and in favor of the Landlord named herein and its successors
and assigns, notwithstanding any conveyance of the Premises to Tenant.

 

45.1.2    Severability. If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.

 

45.1.3    Non-Recourse. Tenant specifically agrees to look solely to the
Premises (and any proceeds thereof) for recovery of any judgment from Landlord.
It is specifically agreed that no constituent partner in Landlord or officer,
director or employee of Landlord shall ever be personally liable for any such
judgment or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or any action not involving the personal liability of Landlord.
Furthermore, except as otherwise expressly provided herein, in no event shall
Landlord ever be liable to Tenant for any indirect or consequential damages
suffered by Tenant from whatever cause.

 



 -46-

 

 

45.1.4    Licenses and Operation Transfer Agreements. Upon the expiration or
earlier termination of the Term (unless the Premises has been purchased by
Tenant), Tenant shall use its best efforts to transfer to Landlord or Landlord’s
nominee the Premises in a fully operational condition and shall cooperate with
Landlord or Landlord’s designee or nominee in connection with the processing by
Landlord or Landlord’s designee or nominee of any applications for all licenses,
operating permits and other governmental authorization, all contracts, including
contracts with governmental or quasi-governmental entities, business records,
data, patient records, and patient trust accounts, which may be necessary or
useful for the operation of the Premises; provided that the costs and expenses
of any such transfer or the processing of any such application shall be paid by
Landlord or Landlord’s designee or nominee. Tenant shall not commit any act or
be remiss in the undertaking of any act that would jeopardize the licensure or
certification of the Premises, and Tenant shall comply with all reasonable
requests for an orderly transfer of the same upon the expiration or early
termination of the Term. Without limiting the generality of the foregoing, if
requested by Landlord or a proposed replacement operator for the Premises,
Tenant hereby agrees to enter into a reasonable operations transfer agreement
with such replacement operator as is customary in the transfer to a new operator
of the operations of a facility similar to the Premises. Tenant shall not
unreasonably withhold, condition or delay its consent to entering into any
interim subleases or management agreements as may be necessary to effectuate an
early transfer of the operations of the Premises prior to the time that such
replacement operator holds all licenses and permits from all applicable
governmental authorities with jurisdiction necessary to operate the Premises for
their Primary Intended Use. In addition, upon request, Tenant shall promptly
deliver copies of all books and records relating to the Premises and operations
thereon to Landlord or Landlord’s designee or nominee. Tenant shall indemnify,
defend, protect and hold harmless Landlord from and against any loss, damage,
cost or expense incurred by Landlord or Landlord’s designee or nominee in
connection with the correction of any and all deficiencies of a physical nature
identified by any governmental authority responsible for licensing the Premises
in the course of any change of ownership inspection and audit.

 

45.1.5    Successors and Assigns. This Lease shall be binding upon Landlord and
its successors and assigns and, subject to the provisions of Section 24.1, upon
Tenant and its successors and assigns.

 

45.1.6    Termination Date. If this Lease is terminated by Landlord or Tenant
under any provision hereof, and upon the expiration of the Term (collectively,
the “termination date”), the following shall pertain:

 

(a)         Tenant shall vacate and surrender the Premises and all Tenant’s
Personal Property to Landlord in the condition required by this Lease. Prior to
such vacation and surrender, Tenant shall remove any items which Tenant is
permitted or required to remove hereunder. Tenant shall, at Tenant’s cost,
repair any damage to such Premises and/or any Tenant’s Personal Property caused
by such vacation and/or removal of any items which Tenant is required or
permitted hereunder to remove. Any items that Tenant is permitted to remove but
which Tenant fails to remove prior to the surrender to Landlord of such Premises
shall be deemed abandoned by Tenant, and Landlord may retain or dispose of the
same as Landlord sees fit without claim by Tenant thereto or to any proceeds
thereof. If Landlord elects to remove and dispose of any such items abandoned by
Tenant, the cost of such removal and disposal shall be an Additional Charge
payable by Tenant to Landlord upon demand.

 



 -47-

 

 

(b)         Without limiting any other provision of this Lease, upon any such
termination or expiration of this Lease, the following shall pertain:

 

(i)            Tenant agrees to defend, protect, indemnify, defend and hold
harmless Landlord from and against any and all claims, costs, losses, expenses,
damages, actions, and causes of action for which Tenant is responsible under
this Lease (including Tenant’s indemnification obligations under this Lease that
accrue or have accrued on or before the termination date.

 

(ii)           Tenant shall remain liable for the cost of all utilities used in
or at the Premises through the termination date and accrued and unpaid, whether
or not then billed, as of the termination date until full payment thereof by
Tenant. Tenant shall obtain directly from the companies providing such services
closing statements for all services rendered through the termination date and
shall promptly pay the same. If any utility statement with respect to such
Premises includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Landlord and Tenant, with Tenant responsible for the portion thereof (based upon
a fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Landlord shall be responsible for the balance. The party receiving any such
statement which requires proration hereunder shall promptly pay such statement
and the other party shall, within ten (10) days after receipt of a copy of such
statement, remit to the party paying the statement any amount for which such
other party is responsible hereunder.

 

(iii)          Tenant shall remain responsible for any and all Impositions
imposed against the Premises, the Personal Property with a lien date prior to
the termination date (irrespective of the date of billing therefor) and for its
pro rata share of any Impositions imposed in respect of the tax-fiscal period
during which the Term terminates as provided in Section 4.1.6, and Tenant shall
indemnify and hold Landlord harmless with respect to any claims for such
Impositions or resulting from nonpayment thereof.

 

(iv)          Tenant shall (A) execute all documents and take any actions
reasonably necessary to cause the transfer to Landlord of all of Tenant’s
Personal Property not owned by Landlord, as provided in Section 6.3, in each
case free of any encumbrance, as provided in Section 6.3, and (C) comply with
its covenants set forth in Section 45.1.4.

 

(v)           Tenant shall observe any covenant or agreement of Tenant in this
Lease that is intended to or expressly provides that it shall survive the
expiration or sooner termination of this Lease.

 

45.1.7    Governing Law. THIS LEASE WAS NEGOTIATED IN THE STATE IN WHICH THE
PREMISES ARE LOCATED, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY.
ACCORDINGLY, IN ALL RESPECTS THIS LEASE (AND ANY AGREEMENT FORMED PURSUANT TO
THE TERMS HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED (WITHOUT
REGARD OF PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 



 -48-

 

 

45.1.8    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE IN WHICH THE
PREMISES ARE LOCATED. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF)
OR (B) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT
TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND
CONSENTS THAT, SUBJECT TO SECTION 44, ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY
MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

45.1.9    Tenant Counterclaim and Equitable Remedies. Tenant hereby waives the
right to interpose counterclaim (other than compulsory counterclaims) in any
summary proceeding instituted by Landlord against Tenant in any court or in any
action instituted by Landlord in any court for unpaid Rent under this Lease. In
the event that Tenant claims or asserts that Landlord has violated or failed to
perform a covenant of Landlord not to unreasonably withhold or delay Landlord’s
consent or approval hereunder, or in any case where Landlord’s reasonableness in
exercising its judgment is in issue, Tenant’s sole remedy shall be an action for
specific performance, declaratory judgment or injunction, and in no event shall
Tenant be entitled to any monetary damages for a breach of such covenant, and in
no event shall Tenant claim or assert any claims for monetary damages in any
action or by way of set-off defense or counterclaim, and Tenant hereby
specifically waives the right to any monetary damages or other remedies in
connection with any such claim or assertion.

 

45.1.10  Entire Agreement. This Lease, the Exhibits hereto and thereto and such
other documents as are contemplated hereunder or thereunder, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
may not be changed or modified except by an agreement in writing signed by the
parties. Landlord and Tenant hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the
Premises are merged into and revoked by this Lease.

 



 -49-

 

 

45.1.11  Headings. All titles and headings to sections, subsections, paragraphs
or other divisions of this Lease are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
contents of such sections, subsections, paragraphs or other divisions, such
other content being controlling as to the agreement among the parties hereto.

 

45.1.12  Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument.

 

45.1.13  Joint and Several. If more than one Person is the Tenant under this
Lease, the liability of such Persons under this Lease shall be joint and
several.

 

45.1.14  Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

 

45.1.15  Time of Essence. Time is of the essence of this Lease and each
provision hereof in which time of performance is established.

 

45.1.16  Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.

 

SECTION 46

 

46.1         Provisions Relating to Treatment of Lease. Landlord and Tenant
hereby acknowledge and agree that this Lease shall be treated as an operating
lease for all purposes and not as a synthetic lease, financing lease or loan,
and that Landlord shall be entitled to all the benefits of ownership of the
Premises, including depreciation for all federal, state and local tax purposes.

 

SECTION 47

 

47.1         Covenants with Respect to Operations and Fundamental Changes of
Tenant. Tenant hereby represents, warrants and covenants as of the date hereof
and until the expiration or earlier termination of this Lease, that Tenant:

 

47.1.1    will not (and will not permit any limited or general partner, member
or shareholder to) amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation, bylaws,
certificate of formation, limited liability company agreement, operating
agreement, articles of organization, or other formation agreement or document,
as applicable, in any material term or manner, or in a manner which adversely
affects Tenant’s existence as a single purpose entity without the prior written
consent of Landlord;

 

47.1.2    Intentionally Omitted.

 



 -50-

 

 

47.1.3    has not and will not guarantee, pledge its assets for the benefit of,
or otherwise become liable, on or in connection with, any obligation of any
other Person without the prior written consent of Landlord;

 

47.1.4    will not own any asset other than (a) its leasehold interest in the
applicable Premises; and (b) incidental personal property necessary for the
operation of the applicable Premises without the prior written consent of
Landlord;

 

47.1.5    is not engaged and will not engage, either directly or indirectly, in
any business other than the lease, management and operation of the applicable
Premises without the prior written consent of Landlord;

 

47.1.6    has maintained and will maintain an arm’s length relationship with its
Affiliates and its shareholders and any other parties furnishing services to it;

 

47.1.7    Intentionally Omitted.

 

47.1.8    has not made and will not make any loans or advances to any third
party (including any Affiliate);

 

47.1.9    has done or caused to be done and will do all things necessary to
preserve its existence, and will observe all formalities applicable to it and
will do all things necessary to maintain its identity as an entity separate and
distinct from its Affiliates;

 

47.1.10  will conduct and operate its business in its own name and as presently
conducted and operated;

 

47.1.11  will maintain financial statements, books and records and bank accounts
separate from those of its Affiliates, including, without limitation, its
general partners, shareholders or members, as applicable;

 

47.1.12  will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including, without
limitation, any Affiliate or any partner, member or shareholder of Tenant);

 

47.1.13  will file its own tax returns (except to the extent it is treated as a
division of another taxpayer for tax purposes) and pay any taxes so required to
be paid under applicable law; provided, however, that so long as Tenant’s tax
liability and its income and expenses are readily determinable based on a review
of Tenant’s books and records, it may file consolidated tax returns (provided
that Tenant shall maintain sufficient books and records to determine its
separate tax obligations for any particular reporting periods);

 

47.1.14  will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

47.1.15  will not commingle the funds and other assets of Tenant with those of
any general partner, shareholder, member, Affiliate, principal or any other
Person;

 



 -51-

 

 

47.1.16  has and will maintain its assets in such a manner that it is not costly
or difficult to segregate, ascertain or identify its individual assets from
those of any Affiliate or any other Person;

 

47.1.17  does not and will not hold itself out to be responsible for the debts
or obligations of any other Person;

 

47.1.18  will not hold title to Tenant’s assets other than in Tenant’s name;

 

47.1.19  will deposit all of its funds in checking accounts, savings accounts,
time deposits or certificates of deposit in its own name or invest such funds in
its own name;

 

47.1.20  will participate in the fair and reasonable allocation of any and all
overhead expenses and other common expenses for facilities, goods or services
provided to multiple entities;

 

47.1.21  without limiting any other provision of this Lease, has obtained and
will maintain all consents, licenses, permits, approvals or authorizations from
governmental authorities or third parties that are necessary for the operation
of such Premises.

 

[Signature pages follow]

 



 -52-

 

 



    “TENANT”       WITNESSED:   Marina Towers, LLC,
a Florida limited liability company             By:   Witness   Name:      
Title:           Witness      

 



 -53-

 

 

IN WITNESS WHEREOF, the parties have caused this lease to be executed and
attested by their respective officers thereunto duly authorized.

 

 

    “LANDLORD”       WITNESSED:   GMR MELBOURNE, LLC, a Delaware limited
liability
company                 By: Global Medical REIT L.P., a Delaware limited
partnership, its Sole Member Witness                 By:  Global Medical REIT GP
LLC, a Delaware limited liability company, its General Partner             
Witness     By: Global Medical REIT, Inc., a Maryland corporation, its Sole
Member                     By:           Name: David A. Young         Title:
Chief Executive Officer







 -54-

 





 

EXHIBIT A
LEGAL DESCRIPTION

 

[img001.jpg] 

 

 



 -1-

 

 

EXHIBIT B

List of Landlord’s Personal Property

 

All machinery, equipment, furniture, furnishings, moveable walls or partitions,
computers or trade fixtures or other tangible personal property that is owned by
Landlord and is used or useful in Tenant’s business on the Premises, excluding
items, if any, included within the definition of Fixtures, but specifically
including those items described in Exhibit C- 1 hereto.

 



 -1-

 

 

EXHIBIT B-1
Itemization of Landlord’s Personal Property

 

[To be mutually agreed upon by Landlord and Tenant prior to the Commencement
Date. When agreed upon, the same shall be initialed by each of Landlord and
Tenant and attached hereto as Exhibit C-1, and will thereafter form a part of
this Lease. Failure of either Landlord or Tenant to prepare and/or initial such
Exhibit C-1 shall not affect the definition of or what personal property
constitutes Landlord’s Personal Property in accordance with Exhibit C.]

 



 -1-

 

 

EXHIBIT C

Supplemental Collateral Description

 

The following terms shall have the following meanings:

 

“CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering retirees and dependents of
members or former members of a uniformed service, provided, financed and
supervised by the United States Department of Defense and established by 10
U.S.C. § 1071 et seq.

 

“CHAMPUS Receivable” means any account that arises from the provision of health
care services (and any services or sales ancillary thereto) and that is payable
pursuant to CHAMPUS.

 

“CHAMPUS Regulations” means collectively (a) all federal statutes (whether set
forth in 10 U.S.C. § 1071 et seq. or elsewhere) affecting CHAMPUS and (b) all
applicable provisions of all rules, regulations (including, but not limited to,
32 C.F.R. 199), manuals, orders and administrative, reimbursement and other
guidelines of any governmental or regulatory authority promulgated pursuant to
or in connection with any of such federal statutes, in each case as such
statutes, rules, regulations, manuals, orders and guidelines may be
supplemented, amended or otherwise modified from time to time.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act, as amended.

 

“Medicaid Receivable” means any account that arises from the provision of health
care services (and any services or sales ancillary thereto) and that is payable
pursuant to an agreement entered into between a health care facility and a
federal or state agency or other Person administering Medicaid, pursuant to
which the health care facility agrees to provide services or merchandise for
patients under Medicaid in accordance with the terms of such agreement and the
Medicaid Regulations.

 

“Medicaid Regulations” means collectively (a) all federal statutes (whether set
forth in Title XIX of the Social Security Act, as amended, or elsewhere)
affecting Medicaid, (b) all applicable provisions of all rules, regulations,
manuals, orders and administrative, reimbursement and other guidelines of any
governmental or regulatory authority promulgated pursuant to or in connection
with any of such federal statutes, (c) all state statutes and plans for medical
assistance enacted in connection with any such federal statutes, rules,
regulations, manuals, orders and guidelines, and (d) and all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement and other guidelines of any governmental or regulatory authority
promulgated pursuant to or in connection with any of such state statutes, in
each case as such statutes, rules, regulations, manuals, orders and guidelines
may be supplemented, amended or otherwise modified from time to time.

 

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act, as amended.

 



 -1-

 

 

“Medicare Receivable” means any account that arises from the provision of health
care services (and any services or sales ancillary thereto) and that is payable
pursuant to an agreement entered into between a health care facility and a
federal or state agency or other Person administering Medicare, pursuant to
which the health care facility agrees to provide services or merchandise for
patients under Medicare in accordance with the terms of such agreement and the
Medicare Regulations.

 

“Medicare Regulations” means collectively (a) all federal statutes (whether set
forth in Title XVIII of the Social Security Act, as amended, or elsewhere)
affecting Medicare and (b) all applicable provisions of all rules, regulations,
manuals, orders and administrative, reimbursement and other guidelines of any
governmental or regulatory authority promulgated pursuant to or in connection
with any of such federal statutes, in each case as such statutes, rules,
regulations, manuals, orders and guidelines may be supplemented, amended or
otherwise modified from time to time.

 

Without limiting the provisions of Section 16.7 of the Lease, the “Collateral”
includes, and Tenant hereby grants to Landlord a security interest in and to,
all of Tenant’s right, title and interest in the following described property
and property rights (and types of property) that are located on, attached to or
under or used or useful in connection with all or any part of the Land and/or
any of the Facilities located or to be located thereon, both presently existing
and hereafter acquired or arising, wherever located, and all replacements and
additions thereto:

 

(1)           All inventory in all of its forms, including, but not limited to,
all central supplies, linen, housekeeping and other supplies (collectively, the
“Inventory”).

 

(2)           All accounts, accounts receivable (regardless of source payment),
notes, drafts, acceptances, instruments, chattel paper, choses in action,
documents, deposit accounts, general intangibles, intangible personal property,
things in action, contract rights and other rights to receive the payment of
money and other consideration of any kind, however evidenced or designated,
whether now or hereafter existing and whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services, and all
rights now or hereafter existing in and to all security agreements, leases and
other contracts securing or otherwise relating to any of the foregoing
(collectively, the “Receivables”); without limiting the foregoing, the term
“Receivables” shall include CHAMPUS Receivables, Medicaid Receivables and
Medicare Receivables.

 

(3)           All beds, linens, towels, televisions, carpeting, draperies and
blinds, telephones, computers, lamps, medical and rehabilitation equipment,
wheel chairs, laboratory equipment, diagnostic equipment, furniture,
furnishings, food service equipment, restaurant and kitchen equipment, medical
equipment, heating and air conditioning equipment, fixtures, other equipment,
machinery and tangible personal property of every description and kind, and all
replacements or substitutions thereto owned by Tenant, and all parts thereof and
all accessions thereto; provided, however, that with respect to any items that
are leased and not owned by Tenant, the Equipment shall include the leasehold
interest only of Tenant together with any options to purchase any of said items
and any additional or greater rights with respect to such items that Tenant may
hereafter acquire (collectively the “Equipment”).

 



 

 

 

(4)           To the full extent transferable, all Certificates of Need,
licenses, permits, registrations, certificates, consents, accreditations,
approvals and franchises owned by Tenant and necessary to operate the
Facilities, subject only to necessary governmental approval.

 

(5)           All plans and surveys, including, without limitation, all “as
built” plans, plans relating to utilities, easements and roads, plats,
specifications, engineers’ drawings, architectural renderings and similar items
owned by Tenant.

 

(6)           Investment Property as defined in the Uniform Commercial Code as
adopted in the State of Virginia (the “Code”).

 

(7)           All ledger sheets, records (including but not limited to [patient
and resident records]), files, data, printouts, data bases, programs and books
of account relating to any of the foregoing items, whether in the form of
writings, photographs, microfilm, microfiche or electronic media, together with
all computer software necessary to access, use, create, maintain or process the
foregoing on electronic media (collectively the “Documentation”).

 

(8)           All proceeds of any and all of the foregoing items, including
proceeds that constitute property of the types described as Collateral, and, to
the extent not otherwise included, all (a) payments under insurance (whether or
not Landlord is the loss payee thereof), or any indemnity, warranty or guaranty
payable by reason of loss to or otherwise with respect to any of the foregoing
items and (b) cash;

 



 

 

 

EXHIBIT D

Letter of Credit form

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

LETTER OF CREDIT NO.:  _________________________

 

DATE: ____________ , 20 ______

 

ISSUING BANK: _________________________________

 

ADDRESS: ______________________________

 


                                    ______________________________

 

FACSIMILE NO.: __________________________

 

EXPIRATION DATE: ___________________, 20_______, AT OUR COUNTERS

 

AMOUNT:__________________________ US DOLLARS ($__________ )

 

BENEFICIARY: ___________________________

 

ADDRESS: ______________________________

 


                                    ______________________________

 

FACSIMILE NO.: __________________________

 

WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE LETTER OF CREDIT NO.
____________________ IN THE AMOUNT OF ________________ US DOLLARS ($
_______________) FOR THE ACCOUNT OF [TENANT]. DRAW(S) UP TO THE MAXIMUM
AGGREGATE AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT, ARE PAYABLE BY US WITHIN
TWO BUSINESS DAYS AFTER OUR RECEIPT ON OR PRIOR TO OUR CLOSE OF BUSINESS ON THE
EXPIRATION DATE, OF ONE OR MORE DRAW STATEMENTS PURPORTEDLY SIGNED BY YOUR
AUTHORIZED OFFICER OR REPRESENTATIVE OR, IF THIS LETTER OF CREDIT IS
TRANSFERRED, BY AN AUTHORIZED OFFICER OR REPRESENTATIVE OF ANY TRANSFEREE
BENEFICIARY. EACH DRAW STATEMENT SHOULD BE ADDRESSED TO US, REFERENCE THIS
LETTER OF CREDIT BY NUMBER, SPECIFY THE AMOUNT OF THE DRAW REQUEST, SET FORTH
WIRE TRANSFER INSTRUCTIONS AND CONTAIN, IN SUBSTANCE, THE FOLLOWING STATEMENT
(WITH THE AMOUNT OF THE DRAW REQUEST AND WIRE TRANSFER INSTRUCTIONS COMPLETED):
“BENEFICIARY HEREBY DRAWS ON LETTER OF CREDIT NO. ______________________ IN THE
AMOUNT OF $___________________. FUNDS IN RESPECT OF THIS DRAW REQUEST SHOULD BE
WIRE TRANSFERRED TO ___________ BANK, ROUTING NO. __________, ACCOUNT NO.
____________________ FOR CREDIT TO THE ACCOUNT OF ____________________________.”
NO FURTHER INFORMATION SHALL BE REQUIRED ON SUCH DEMAND.

 



 -1-

 

 

THIS LETTER OF CREDIT SHALL INITIALLY EXPIRE ON __________________, 20______.
SUCH EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED WITHOUT NOTICE OR AMENDMENT
FOR PERIODS OF ONE (1) YEAR, BUT IN NO EVENT LATER THAN ________________,
20_____, UNLESS AT LEAST SIXTY (60) DAYS BEFORE ANY EXPIRATION DATE, WE NOTIFY
YOU BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT YOUR ADDRESS ABOVE (OR
ANY OTHER ADDRESS OF WHICH YOU PROVIDE US NOTICE AT OUR ADDRESS SET FORTH
ABOVE), THAT THIS LETTER OF CREDIT IS NOT EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. UPON RECEIPT BY YOU OF SUCH NOTIFICATION, YOU MAY DRAW ON THIS LETTER OF
CREDIT AS SET FORTH ABOVE, PROVIDED THAT THE AMOUNT OF YOUR DRAW SHALL NOT
EXCEED THE TOTAL AMOUNT AVAILABLE FOR PAYMENT HEREUNDER.

 

DRAW REQUESTS NEED NOT BE PRESENTED AS ORIGINALS AND MAY BE SUBMITTED IN PERSON,
BY COURIER, BY MAIL OR BY FACSIMILE TO OUR ADDRESS OR FACSIMILE NUMBER STATED
ABOVE.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES IN WHOLE BUT NOT IN PART
UPON OUR RECEIPT OF A TRANSFER REQUEST IN THE FORM ATTACHED AS EXHIBIT A, SIGNED
BY THE THEN CURRENT BENEFICIARY. THE CHARGE FOR EACH TRANSFER IS LIMITED TO
$100.

 

THIS LETTER OF CREDIT IS GOVERNED BY THE INTERNATIONAL STANDBY PRACTICES 1998
(ICC PUBLICATION NO. 590), EXCEPT TO THE EXTENT THE SAME WOULD BE INCONSISTENT
WITH THE EXPRESS PROVISIONS HEREOF. WE HEREBY WAIVE AND DISCLAIM RIGHTS OF
SUBROGATION IN RESPECT OF ANY DRAW MADE BY YOU, WHETHER ARISING UNDER THE
UNIFORM COMMERCIAL CODE OR OTHERWISE.

 

      AUTHORIZED OFFICER

 



 

 

 

EXHIBIT A

 

Transfer Form

 



 

 

 

EXHIBIT E

approved subleases

 



 -1-

 

 

EXHIBIT F

LEASE-OPERATING EXPENSE EXCLUSIONS

 

a.             Any depreciation for any capital improvement.

b.             Amounts separately billable to other third parties.

c.             Costs for which Landlord is reimbursed through any insurance or
other recovery.

d.             Interest, principal payments, amortization and other debt costs
on any note, deed to secure debt, mortgage or deed of trust or other debt
service.

e.             Any costs or expenses (including fines, penalties, interest and
legal fees) incurred due to the violation or failure to timely comply by
Landlord of any applicable legal requirement, building code, governmental rule,
regulation or law.

f.              Management fees in excess of those normally charged for the
management of similar office buildings in relevant proximity to the Premises.

g.             Any costs of Landlord’s general overhead, including general
administrative expenses, which costs would not be chargeable as Operating
Expenses of the Premises in accordance with generally accepted accounting
principles, consistently applied, except for the cost of personnel whose work
relates directly to the Premises.

h.             Advertising and marketing costs.

i.              Amounts paid to parties affiliated with Landlord or the
management company for the Premises in excess of the fair market value of the
services or materials provided.

j.              Expenses directly resulting from the negligence or misconduct of
the Landlord or Landlord’s agents, employees or contractors.

k.           Costs associated with the operation of the business of the entity
which constitutes Landlord, as the same are distinguished from the costs of
operation of the Premises, including, but not limited to, accounting and legal
matters.

l. Except as expressly included above, any other expense which is not a fair and
reasonable direct operating expense of the Premises or which, under generally
accepted accounting principles, consistently applied, would not be considered to
be an operating expense of the Premises.

 



 -2-

 

 

LEASE GUARANTY

 

THIS GUARANTY OF LEASE is made this __st day of March, 2016, by FIRST CHOICE
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Guarantor”), in favor
of [AFFILIATE OF GLOBAL MEDICAL REIT, INC.], a Delaware limited liability
company (the “Landlord”).

 

W I T N E S E T H:

 

WHEREAS, the Guarantor desires to induce Landlord to enter into a lease with
Marina Towers, LLC, a Florida limited liability company (the “Tenant”), with
respect to certain premises, consisting of 78,000 square feet located at 709 S.
Harbor City Boulevard, Melbourne, Florida (the “Lease”), such Lease being of
even date herewith; and

 

WHEREAS, the entering into of the Lease by Landlord and Tenant will be of direct
pecuniary advantage to Guarantor;

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) paid by Landlord to
Guarantor and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby covenants and agrees with
the Landlord, as follows:

 

1.               The Guarantor, as primary obligor, hereby (a) unconditionally
guarantees the prompt, punctual and full payment of the rent and all other sums
due under the Lease in accordance with the terms and tenor thereof as completely
and effectually as if such guarantee had been made by Guarantor on the face of
the Lease; (b) unconditionally guarantees the prompt, punctual and full
performance by Tenant of any and all of the agreements, covenants, terms and
conditions agreed to be performed by Tenant under the Lease; and (c) covenants
and agrees that in the event of default in payments or any default in the
performance of any of the terms, covenants or conditions thereof, the Guarantor
will promptly make or cause such payment to be made or will perform or cause to
be performed all such terms, covenants and conditions, irrespective of any
invalidity therein, the unenforceability thereof or the insufficiency,
invalidity or unenforceability of any security therefor.

 

2.               The Guarantor does hereby further agree that Guarantor’s
liability hereunder as Guarantor shall not be prejudiced, impaired or affected
by any of the following, whether with or without its knowledge or consent:
(a) any renewal or extension of the time of payment of the rent or other sums
due under the Lease or of the time for performance by any party obligated under
the Lease; (b) by any forbearance or delay in enforcing the payment of the rent
or other sums due under the Lease or enforcing the obligations of any party to
the Lease; (c) by any modification, addition or alteration of the terms, tenor
or provisions of the Lease or (d) by the release of any other collateral
Landlord may hold for the obligations of Tenant.

 

3.               On or before the 15th day of each calendar quarter during the
term hereof, Guarantor shall submit to Landlord a current financial statement in
form and content satisfactory to Landlord indicating Guarantor’s current net
worth. Guarantor shall submit substantiating documentation to Landlord upon
request. In addition, within thirty (30) days following the expiration of
Guarantor’s fiscal year, and no less frequently than once every twelve (12)
calendar months, Guarantor shall submit to Landlord an annual audited financial
statement prepared in accordance with generally accepted accounting principles
consistently applied and certified as true and correct by Guarantor’s chief
financial officer. Guarantor acknowledges that Landlord may require Tenant to
post additional collateral for its obligations under the Lease in the event of a
decline in the financial condition of Guarantor and that it shall be a default
under the Lease entitling Landlord to call upon this Guaranty if Tenant shall
fail to post such additional collateral or if Guarantor files a petition in
bankruptcy, is adjudged a bankrupt, has a receiver appointed for its assets,
makes an assignment for the benefit of creditors, or otherwise takes advantage
of any debtor relief proceedings available under federal, state or local law.

 



 

 

 

4.               This Guaranty is and shall be construed to be an irrevocable,
absolute, unlimited and continuing guaranty of payment and performance, and the
liability of Guarantor hereunder and Landlord’s right to pursue Guarantor shall
not be affected, delayed, limited, impaired or discharged, in whole or in part,
by reason of an extension or discharge that may be granted to the Tenant by any
court in proceedings under the Bankruptcy Code, or any amendments thereof, or
under any other state or other federal statutes. The Guarantor expressly waives
the benefits of any extension or discharge granted to Tenant. This Guaranty
shall survive notwithstanding the expiration or termination of the Lease with
respect to any sums previously received from Tenant or from Guarantor that
Landlord may be required to repay in such proceeding.

 

5.               The Landlord shall have the right to proceed against Guarantor
immediately upon any default by the Tenant in payment or performance of any
obligation under the Lease, and Landlord shall not be required to take any
action or proceedings of any kind against the Tenant or any other party liable
for the Tenant’s debts or obligations or to look to any other collateral
Landlord may have for the obligations of Tenant under the Lease. Should Landlord
desire to proceed against Guarantor and Tenant in the same action, Guarantor
agrees that Guarantor may be joined in any such action against Tenant and that
recovery may be had against Guarantor to the extent of Guarantor’s liability in
such action.

 

6.               If Landlord calls upon Guarantor to honor, pay or perform all
or part of any obligation of the Tenant, and Guarantor fails to honor such
demand, the debt or obligation owed the Landlord pursuant to this Guaranty shall
bear interest at the Interest Rate set forth in the Lease. In case Guarantor
fails or refuses to honor this Guaranty, the Landlord is hereby authorized to
utilize such legal means as Landlord deems proper to enforce this Guaranty,
through the efforts of its employees, agents, or attorneys, and Guarantor shall
pay all costs of enforcement and collection, including but not limited to court
costs, reasonable attorneys’ fees, depositions and expert witnesses.

 

7.               If a corporation, partnership, limited liability company or
other entity is executing this Guaranty, the Guarantor warrants that execution
and delivery hereof and the assumption of liability hereunder have been in all
respects authorized and approved by proper action on the part of the Guarantor,
that the Guarantor has full authority and power to execute this Guaranty, that
the Guarantor is duly formed and in good standing in the state of its formation
and that the Guarantor is authorized to do business in the state in which the
premises subject to the Lease are located.

 



 

 

 

8.               The Guaranty shall be binding upon and inure to the benefit of
the heirs, personal and legal representatives, successors and assigns of
Guarantor and the Landlord. The Landlord shall have the right to assign and
transfer this Guaranty to any assignee of the Lease, and this Guaranty shall be
deemed to run with the Lease. The Landlord’s successors and assigns shall have
the rights, elections, remedies, and privileges, discretions and powers granted
hereunder to the Landlord and shall have the right to rely upon this Guaranty
and to enter into and continue other and additional transactions with the Tenant
in reliance hereon, in the same manner and with the same force and effect as if
they were specifically named as the Landlord herein.

 

9.               This Guaranty shall constitute a Florida contract, and be
governed by the laws of the State of Florida. The undersigned hereby voluntarily
submits to the jurisdiction of any court in the State of Florida having
jurisdiction over the subject matter of this instrument, and hereby constitutes
the Secretary of State of the State of Florida as its agent for service of
process in connection with any suit or proceeding arising hereunder.

 

10.             Failure of the Landlord to insist in any one or more instances
upon strict performance of any one or more of the provisions of this Guaranty or
to take advantage of any of its rights hereunder shall not be construed as a
waiver of any such provisions or the relinquishment of any such rights, but the
same shall continue and remain in full force and effect.

 

11.             The Landlord shall have the right, without affecting Guarantor’s
obligations hereunder, and without demand or notice, to collect first from the
Tenant, and to exercise its rights of setoff against any asset of the Tenant,
and to otherwise pursue and collect from the Tenant any other indebtedness of
the Tenant to the Landlord not covered by this Guaranty, and any sums received
from the Tenant, whether by voluntary payment, offset, or collection efforts,
may be applied by the Landlord as it sees fit, including the application of all
such amounts to other debts not guaranteed by Guarantor. Subrogation rights or
any other rights of any kind of Guarantor against the Tenant, if any, shall not
become available until all indebtednesses and obligations of the Tenant to the
Landlord are paid in full. This Guaranty shall survive the expiration or
termination of the Lease to the extent the obligations of the Tenant thereunder
likewise survive.

 

12.             Landlord may proceed against any collateral securing the
obligations of Tenant and against parties liable therefor in such order as it
may elect, and Guarantor shall not be entitled to require Landlord to marshall
assets. The benefit of any rule of law or equity to the contrary is hereby
expressly waived.

 

13.             Landlord may, in its sole discretion and with or without
consideration, release any collateral securing the obligations of Tenant or
release any party liable therefor. The defenses of impairment of collateral and
impairment of recourse and any requirement of diligence on Landlord’s part in
perfecting or enforcing any lien granted in the Lease or in collecting the
obligations under the Lease are hereby waived.

 



 

 

 

14.             Within ten (10) days after request therefor by Landlord, or in
the event of any sale, assignment or hypothecation of the property of which the
premises leased by Tenant are a part, Guarantor agrees to deliver in recordable
form, an estoppel certificate to any proposed ground lessor, mortgagee or
purchaser, or to Landlord, signed by Guarantor certifying that this Guaranty is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified, and stating the
modifications), that there are no defenses or offsets thereto (or stating those
claimed by Guarantor), and such other matters as may be requested. If Guarantor
fails to deliver such certificate as required herein, Guarantor shall be deemed
to have conclusively agreed to and be bound by all matters set forth in the
certificate as submitted by the requesting party.

 

15.             Guarantor hereby waives any requirement of presentment, protest,
notice of dishonor, notice of default, demand, and all other actions or notices
that may be required on Landlord’s part in connection with the obligations
guaranteed hereby.

 

16.             GUARANTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, PROCEEDING OR COUNTERCLAIM WITH RESPECT TO THIS
GUARANTY.

 

17.             In the event any portion of this Guaranty shall be declared by
any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from this Guaranty, and the remaining parts
hereof shall remain in full force and effect, as fully as though such invalid,
illegal or unenforceable portion had never been part of this Guaranty.

 

18.             Guarantor acknowledges that the Lease contains certain
requirements that Guarantor must satisfy, including but not limited to
maintaining the Rent Reserve Fund, the Replacement Reserve Fund, and a Minimum
Net Worth and financial reporting. Guarantor hereby agrees to perform all
obligations of Guarantor under the Lease and acknowledges that Guarantor’s
failure to do so shall constitute an Event of Default under both the Lease and
this Guaranty.

 

19.             The prevailing party in any action filed for the enforcement or
interpretation of this Guaranty shall have the right to recover its attorneys’
fees and costs from the non-prevailing party.

 



 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first set forth above.

 

WITNESS:   GUARANTOR:              FIRST CHOICE HEALTHCARE SOLUTIONS, INC., a
Delaware corporation              By:       Name:       Title: 

 



 

 